Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 1 of 95




                 Exhibit 2
  Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 2 of 95




             'RLQJ%XVLQHVVLQ,UDT

&RXQWU\&RPPHUFLDO*XLGHIRU86&RPSDQLHV
  INTERNATIONAL COPYRIGHT, U.S. & FOREIGN COMMERCIAL SERVICE AND U.S.
                      DEPARTMENT OF STATE, 2012.
          ALL RIGHTS RESERVED OUTSIDE OF THE UNITED STATES.

  x   Chapter 1: Doing Business In Iraq
  x   Chapter 2: Political and Economic Environment
  x   Chapter 3: Selling U.S. Products and Services
  x   Chapter 4: Leading Sectors for U.S. Export and Investment
  x   Chapter 5: Trade Regulations, Customs and Standards
  x   Chapter 6: Investment Climate
  x   Chapter 7: Trade and Project Financing
  x   Chapter 8: Business Travel
  x   Chapter 9: Contacts, Market Research and Trade Events
  x   Chapter 10: Guide to Our Services
Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 3 of 95
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 4 of 95




5HWXUQWRWDEOHRIFRQWHQWV


&KDSWHU'RLQJ%XVLQHVVLQ,UDT

   x   Market Overview
   x   Market Challenges
   x   Market Opportunities
   x   Market Entry Strategy


Market Overview                                                   Return to top

   x   The World Bank and the International Monetary Fund (IMF) predict GDP will
       grow by 12% in 2012 and 10% in 2013, driven primarily by rising oil production
       and higher oil prices over the forecast period. Economic growth will be buttressed
       by robust increases in government expenditures. Iraq’s 2012 capital budget is up
       nearly 35% over the previous year, and with mounting pressure to provide basic
       services the government is expected to expend a larger proportion than this
       allocation.

   x   Iraq’s transition from a centrally-run economy to a more market-oriented one has
       been slow and uneven.

   x   The World Bank’s Doing Business survey ranks Iraq 164th of 182 economies
       evaluated.

   x   According to Iraq’s 2010-2014 National Development Plan, Iraq must mobilize
       $186 billion in investment, create 3.5 million new jobs, and cut unemployment by
       half from 15 percent. Priority sectors include oil, electricity, agriculture,
       transportation, telecom, education, health care, construction, and the industrial
       sector. Non-oil sector growth will be dependent on the reconstruction and
       development of decrepit infrastructure throughout the country. Improving
       electricity generation capacity, which currently stands at around 60% of
       estimated demand, is critical to non-oil sector growth.

   x   Iraq was the United States 58th largest export market in 2011 (up from 64th in
       2010). Total two-way trade reached $19.3 billion, a 40% increase from 2010.
       Total U.S. exports to Iraq rose to $2.4 billion, up 48% from 2010. Total Iraqi
       exports to U.S. reached $16.9 billion, up 39% from 2010 due to increased
       demand for oil and higher petroleum prices.

Market Challenges                                                 Return to top


   x   Business Visas: US visitors must have a visa before travelling. They can apply
       for a visa at Embassies of Iraq overseas, including the Embassy of Iraq in
       Washington, DC: www.iraqiembassy.us. If the visit is only to the Kurdistan
       Region, a visa can be obtained upon arrival at the airport, but visitors cannot
Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 5 of 95



    travel outside of the Kurdistan Region in Iraq with that particular visa.

x   Corruption: Iraq is ranked as the eighth most corrupt country in the world
    according to Transparency International. Problems in Iraq include bribery of
    public officials, kickbacks in public procurement, embezzlement of public funds,
    and the effectiveness of public sector anti-corruption efforts.

x   Security: While the 2012 security environment is markedly better than previous
    years in Iraq, violent acts against Iraqi people and institutions occur regularly.
    This continued violence slows economic development and discourages U.S.
    corporate security offices from approving travel to Iraq.

x   Arab League Boycott (ALB): In 2009, the Council of Ministers instructed
    ministries not to apply Saddam-era ALB laws, but the Ministry of Oil, Ministry of
    Health, and Ministry of Planning have often ignored the Council of Ministers’
    instruction and have inserted ALB-prescribed language into patent registration
    and procurement documents, which prevents American companies from bidding
    on these tenders or registering their patents. The primary boycott against Israeli
    companies and products still applies.

x   Government Procurement: The government’s ability to tender projects is
    fundamentally weak. Across the board, there are institutional capacity issues
    with regard to due diligence, project award, approvals, implementation, financing
    and payment.

x   Intellectual Property Protection: IPR functions are spread across several
    ministries. For example, the patent registry and industrial design registry remain
    a part of the Ministry of Planning’s Central Organization on Standards and
    Quality Control, copyrights are controlled by the Ministry of Culture and
    trademarks by the Ministry of Industry and Minerals. Iraq is a member of the
    Paris Convention for the Protection of Industrial Property, the World Intellectual
    Property Organizations Convention, the Arab Agreement for the Protection of
    Copyrights and the Arab Intellectual Property Rights Treaty. Enforcement of
    intellectual property rights is difficult to achieve, however. There is widespread
    availability of counterfeit products in consumer goods and electronics, among
    others. The Iraqi Government is committed to stopping counterfeit products due
    to consumer safety reasons. In July 2011, the government implemented a new
    precertification requirement for most imported product categories. Products
    arriving at Iraqi ports are required to have a certificate of conformity issued by
    Bureau Veritas at countries of origin.

x   Inflation was not a major concern in Iraq in 2011, drifting slightly up to 5.5% in
    2011 attributed to rising global commodity prices. The rate of inflation is not
    expected to change significantly in 2012.

x   Commercial Disputes Settlements: The enforcement of foreign arbitration
    awards for private sector disputes does not meet international standards. The
    Iraqi government is currently drafting an arbitration law based on UN
    International Commission on International Trade law relating to international
    commercial arbitration.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 6 of 95




   x   Banking: Iraq is developing the basic infrastructure needed for modern banking
       and financial markets. The Central Bank of Iraq (CBI) is the main financial
       regulatory agency for Iraq. There are 23 private sector banks, 11 Islamic Banks,
       and eight international banks operating in Iraq. Three state- owned banks,
       including the Rafidain, the Rasheed, and Trade Bank of Iraq (TBI), account for
       roughly 85 percent of Iraq’s banking sector assets.

   x   Standards and Labeling: The Ministry of Planning’s Central Organization for
       Standards and Quality Control (COSQC) is charged with enforcing standards for
       imported products and acts as a consultant on quality control and standardization
       issues for government ministries and state-owned companies.

   x   Travel Advisories: Americans visiting Iraq are advised to check the U.S. State
       Department’s website at http://travel.state.gov/travel/cis_pa_tw/tw/tw_5653.html
       for the latest information on travel to Iraq. Travelers should check this link for any
       updates to the security situation before leaving the United States. The security
       situation in the Iraqi Kurdistan Region (IKR), which includes the provinces of
       Sulaimania, Erbil, and Dohuk, has been more stable relative to the rest of Iraq in
       recent years, though threats remain.

Market Opportunities                                                  Return to top

   x   Iraq has vast infrastructure development needs. A Ministry of Planning study
       calls for $186 billion on infrastructure, energy, education, health care, and agri-
       business projects for the five-year period from 2010 to 2014.

   x   A third of the country’s budget expenditure is earmarked for capital projects

   x   The government has announced a national housing program to build one million
       new housing units. Agricultural development, education, and healthcare are also
       government priorities.

   x   The Ministry of Higher Education and Scientific Research announced a new
       initiative to fund 10,000 graduate scholarships over two years for students from
       all provinces in Iraq, including students in the Iraqi Kurdistan Region. In 2010-
       2011, 616 Iraqi students registered at U.S. educational institutions, up more than
       45% from the previous academic school year.

   x   Over the next five to ten years, the total export value for the Iraqi defense market
       is estimated to be in the range of $5 - $10 billion. With the departure of the US
       military, Iraq urgently needs to close its gaps in Intelligence, Surveillance, and
       Reconnaissance (ISR) capabilities.

   x   The government’s 2012 budget increases funding for the Ministry of Electricity
       (MOE) by 31%. Of the $5.6 provided to the MOE, more than 70 percent is for
       capital investments. Iraq’s goal is to increase power generation 33% by the end
       of 2012
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 7 of 95




   x   In the transport sector, the government has announced plans to develop several
       new railway lines by 2014 including cross-border links to Syria, Jordan, Kuwait,
       and Iran. The government also plans to double Baghdad’s airport capacity and
       build a number of new facilities, such as the Middle-Euphrates airport, to serve
       Karbala and Najaf. The government is planning to upgrade existing roads.

Market Entry Strategy                                               Return to top

   x   If you are a new-to-exporting company, first contact your local Export Assistance
       Center for free export counseling at www.export.gov/home/export.html

   x   The Commercial Section of the United States Embassy can give you a balanced
       assessment of your company’s chances for success in Iraq. For more
       information, please visit www.export.gov/iraq and take the self-diagnostic, “Are
       you ready for Iraq?”

   x   Consult an attorney: Many U.S. companies advise that acquiring good legal
       representation is an important first step to entering the market. This helps you to
       establish and maintain good business relationships with Iraqi partners. Hiring a
       lawyer is especially important before concluding commercial agreements. The
       U.S. Embassy can provide you with a list of law firms currently operating in Iraq.

   x   Vet partners: The Commercial Section at the U.S. Embassy offers several
       services to help you thoroughly vet prospective Iraqi business partners and
       determine which Iraqi companies would be best to work with. These services
       include the International Company Profile, the International Partner Search, and
       the Gold Key Service. These services are described in more detail by visiting:
       www.export.gov/iraq

   x   If a U.S. manufacturer wishes to distribute its products in Iraq (without forming a
       legal entity in the country), it will need to appoint one or more commercial agents
       to do so.

   x   While it is not a requirement of Iraqi law that an overseas entity must appoint a
       commercial agent for the import of goods in Iraq, new-to-market U.S. companies
       may consider partnering with a local company.

   x   Although the Iraqi Government encourages foreign investment, a U.S. firm is
       strongly encouraged to seek in-country legal counsel on the best approach. The
       U.S. Commercial Service can assist by providing a list of local attorneys, which
       may be associated with American law firms.

5HWXUQWRWDEOHRIFRQWHQWV
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 8 of 95




&KDSWHU3ROLWLFDODQG(FRQRPLF(QYLURQPHQW
For background information on the political and economic environment of the country,
please click on the link below to the U.S. Department of State Background Notes.

   http://www.state.gov/r/pa/ei/bgn/6804.htm

Return to table of contents
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 9 of 95




5HWXUQWRWDEOHRIFRQWHQWV


&KDSWHU6HOOLQJ863URGXFWVDQG6HUYLFHV

   x   Using an Agent or Distributor
   x   Establishing an Office
   x   Franchising
   x   Direct Marketing
   x   Joint Ventures/Licensing
   x   Selling to the Government
   x   Distribution and Sales Channels
   x   Selling Factors/Techniques
   x   Electronic Commerce
   x   Trade Promotion and Advertising
   x   Pricing
   x   Sales Service/Customer Support
   x   Protecting Your Intellectual Property
   x   Due Diligence
   x   Local Professional Services
   x   Web Resources

Using an Agent or Distributor                                        Return to top

Many U.S. companies choose to enter the Iraqi market with the assistance of a local
Iraqi partner. As the country continues to refine its commercial laws and bring stability to
its political, security and economic activities, local partners serve as a good option to
expedite and navigate the legal, regulatory, and political landscapes of Iraq.

Local partners can access vital market knowledge; navigate regulatory requirements;
provide labor and other inputs at competitive rates; utilize pre-established sales
networks; and maintain other necessary business relationships (banking, legal, and
distribution, for example), which are critical to the success of an operation.

The U.S. Commercial Service in Iraq has offices in Baghdad and Erbil and can assist
U.S. companies interested in the Iraqi market to find potential local partners. For more
information on the International Partner Search service (IPS) please see:
http://export.gov/iraq/.

There are other organizations in Iraq that claim to help local Iraqi firms match with
foreign firms and provide other business services. These include the Baghdad Business
Center, the Kirkuk Business Center, the Ninevah (Mosul) Business Center, the Iraqi
Business Council and the Basra Business Center. The Baghdad-based National
Investment Commission and the Provincial Investment Commissions are also interested
in assisting foreign companies interested in operating in Iraq.

A commercial agent in Iraq may be a contract agent, broker, distributor, or any other
type of representative for an overseas person or entity. There is no difference in
treatment under Iraqi law between an agent (who acts as intermediary between its
    Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 10 of 95



principal and end customers in exchange for a commission, but where the principal
remains liable to the end customer) and a distributor (who acts on its own account and
bears its own liability to the end customer and who charges a mark-up on the principal's
price).
Iraqi law does not require that an overseas entity appoint a commercial agent for the
import of goods in Iraq. Consequently, it is currently possible for a foreign manufacturer
to make its own arrangements to bring its products into Iraq, including employing a non-
Iraqi to do so. This position differs from other Middle East countries where the
importation of goods must be done through a local commercial agent.
If a foreign manufacturer wishes to distribute its products in Iraq (without forming a legal
entity in the country), it will need to appoint one or more commercial agents to do so. As
noted below, those commercial agents must be Iraqi nationals but there are no
restrictions on the appointment of those agents in terms of number, geographic
exclusivity or term of appointment, other than as set out in the contract between the
parties.
Registration
It is a requirement of the Iraqi Commercial Agencies Law (Law No. 51 of 2000) that a
commercial agent is:
x   an Iraqi national;
x   resident in Iraq;
x   at least 25 years of age; and
x   a member of the Chamber of Commerce.
A commercial agent must not be a government official or any person employed in public
service. Commercial agents must be licensed by the Ministry of Trade (with the licence
being renewed every two years) and the agency agreements to which he is a party
should be registered.
Protections for the commercial agent
The Commercial Agencies Law does not afford any substantive protections for
commercial agents. This position differs from many other Middle East countries where
the law provides significant protections for agents, including exclusivity and prescribed
circumstances in which the principal must pay compensation to the commercial agent,
often including non-renewal of an agreement upon its expiry.
Generally, Iraqi law leaves the terms of the commercial agency to be agreed between
the principal and commercial agent. There are no implied terms providing exclusivity to
a commercial agent and there are no requirements on the amount of commission to
which a commercial agent is entitled. In addition, there are no provisions for
compensation on termination set out in the Iraqi Commercial Agencies Law. In relation
to the payment of compensation to the agent, the Iraqi Civil Code (Law No. 40 of 1951,
as amended) only states that an agent has the right to claim compensation from the
principal as a result of termination of the agency agreement "at an inopportune moment"
and without just cause.

Establishing an Office                                               Return to top
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 11 of 95



Companies interested in establishing an office in Iraq or bidding on a GOI tender are
required to register as a foreign business. This requirement also covers U.S. companies
working on USG contracts. The process differs depending on where you intend to do
business. If you are interested in doing business in the Kurdish Region of Iraq, you will
need to register with the Kurdistan Regional Government (KRG). If you are interested in
any or all of Iraq, including the KRG you must register with the GOI Ministry of Trade.
You can find detailed information on how to register your company in Iraq here.

Establishing a Representative Office (“For business development and market
research only”)
Foreign companies can establish and register a “representative office” as the first step to
enter the Iraqi market. The documentary requirements are similar to those required to
establish a branch as listed below. The representative office allows the foreign company
to conduct business development, market research, marketing, and set up, but does not
allow to enter into any contracts or conduct any business.

Establishing a local company
In order to establish a company in Iraq, the following documents should be submitted to
the Iraq Companies Registry:
       x   an application form;
       x   the Company Contract;
       x   a statement from an Iraqi bank to show the deposit of the initial share capital;
           and
       x   in the case of a joint stock company, a subscription document signed by the
           JSC's founders, and a technical and economic feasibility study.
Documents must be filed in Arabic.


Establishing a branch of a foreign company
For the establishment of a branch or representative office, further documents must be
filed in relation to the parent company, including:
       x   the parent company's certificate of incorporation/establishment, legalised in
           the home country of the parent, and notarised;
       x   a legalized and notarized copy of the parent company's articles of
           incorporation, which applies to all company forms;
       x   a letter on parent company letterhead:
               o   authorizing the establishment of the branch or office;
               o   consenting to service of process in Iraq in relation to the new
                   establishment; and
               o   naming (i) the senior manager of the establishment in Iraq, (ii) the
                   contact for service of process in Iraq and (iii) the person responsible
                   for the filing of documents with the Companies Registry, all of whom
                   must be resident in Iraq;
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 12 of 95




       x   financial statements of the parent company for the previous accounting/tax
           year; and
       x   a copy of the passport for the person responsible for filing documents with the
           Companies Registry.
       x   Other industry-specific documentary requirements form other government
           agencies.


Role of the Companies Registry
The Companies Registry plays a significant role in the establishment and ongoing
monitoring of companies and branches in Iraq. Its role is not simply that of a registry of
information but rather its approval is required for various company secretarial acts before
it will issue certified copies of the key corporate documents and resolutions needed to
conduct business in Iraq.


Deposit of capital
In order to incorporate a company in Iraq, a statement needs to be obtained from an
Iraqi bank to show the deposit of the share capital. In the case of a retail business, a
minimum deposit of US$100,000 is required. The process for opening an Iraqi bank
account may be time consuming.


Foreign investment license
A foreign investment license will enable the investor to take advantage of some of the
key benefits conferred under the Foreign Investment Law, such as protection from
expropriation and nationalization, easier repatriation of profits and investment capital,
and tax exemptions. To receive a foreign investment licence, an advance application
will need to be made to the National Commission for Investment.
The new company will need to register with the tax authorities and have its accounting
records legalized by the General Commision of Taxation.
In addition to registration with the Ministry of Trade, investors are encouraged to apply
for an investment license from the appropriate national, regional, or provincial
investment commission. Visit the National Investment Commission here.

Companies that provide security are also required to register with the Ministry of Interior
(MOI). For additional information, the Private Security Company Association of Iraq has
an excellent website that may be of interest to companies in the security field:
www.pscai.org. It must be noted that Iraq has little desire to allow additional security
companies to operate in Iraq.

Setting up a business in Iraq involves several steps and needs to be undertaken by an
authorized attorney. The following steps provide a guide to establishing a Private Limited
Liability Company. Please ensure you consult an attorney as requirements can change
quickly.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 13 of 95



Step 1 – Search for a company name; obtain a name reservation letter from the local
Chamber of Commerce
Step 2 – Hire an attorney to draft articles of association and other required
documentation
Step 3 – Deposit initial capital at commercial bank and obtain confirmation receipt
Step 4 – File for registration at the Commercial Registry
Step 5 – Advertise incorporation notice in the newspaper
Step 6 – Make a company seal
Step 7 – Obtain registration certificate
Step 8 – Report to tax authority to establish tax registration
Step 9 – Legalize accounting books
Step 10 – Register employees for social security (if applicable)
Step 11 – Apply for a trade license

The Commercial Service in Iraq can help you through providing services including those
listed below:

        Market analysis and research
        Strategic advice and realistic market intelligence
        Market risk analysis
        In-market support
        Excellent links with key Iraqi stakeholders, government and ministries
        Experienced advisory with key local contacts
        Identify the right potential partner/agent
        Keep you updated with leads and opportunities
        Network you with active regional players in Iraq
        Evaluate any local contact
        Suggest secure method of payments and commercial conditions

Franchising                                                               Return to top

In many ways, Iraq is a greenfield market for franchising. The desire for consistent
quality products and services is high. However, a poor distribution network, inconsistent
electrical power, and inadequate water supply are challenges facing potential
franchisors. In spite of these concerns, there is growing interest in Iraq to attract U.S.
franchises. If you want to franchise your business to Iraq, keep in mind that an attorney
with experience in Iraq is a must since Iraqi law does not specifically address
franchising. With inadequate intellectual property enforcement, poor delivery of
essential services, and difficulty with quality control, franchising in Iraq is difficult, but not
impossible. Perhaps look to the Iraqi Kurdistan Region as a foothold before expanding
to the rest of Iraq.

If you are interested in franchising in Iraq, you are encouraged to attend the annual
International Franchising Expo in Washington D.C. There is typically an Iraqi delegation
that attends the event. You may wish to contact the newly established franchises in the
Kurdistan Region for tips and lessons learned.

Direct Marketing                                                          Return to top
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 14 of 95



There is no prohibition on direct marketing to prospective clients. However, given the
current fluid and tenuous situation in Iraq, direct marketing campaigns are not prevalent
in Iraq, though catalogs and direct marketing can be used to reach individual buyers in
certain provinces in Iraq. Contact the Direct Marketing Association for more information
and information on direct marketing abroad.

Joint Ventures/Licensing                                              Return to top

Joint ventures are not legally recognized in Iraq. Instead, companies intending to enter
into a joint venture must incorporate a domestic company (almost always a LLC) and
assign the intended joint-venture applications shares in the company corollary to their
intended investment.[plain English?] Any joint venture agreements between the parties
are, therefore, treated as internal agreements between shareholders.

Businesses exploring joint venture opportunities in Iraq should seek the advice of a
reliable and experienced Iraqi attorney.

Selling to the Government                                             Return to top

Most major business opportunities are found through GOI public and sole-source
procurement. Companies interested in bidding on a tender must be registered with the
Ministry of Trade.

There is no central website where tender notices can be found; however, the
Commercial Office at the Iraq Embassy in the United States may provide useful leads
information. Also contact the Department of Commerce’s Iraq Investment and
Reconstruction Task Force and sign up for “Tender Alerts” email service. Tenders are
generally announced through a specific ministry’s websites and offices. Often, notices
are placed online, though other forms such as involuntary solicitation of bids and paper
distribution have been cited. Tender notices are almost always published in Arabic and
are rarely available in English.

Procurement requirements vary by ministry but often include requests for information
covering years of operation, production capacity, financial strength, and any past
commercial activity in Iraq. Some ministries require that bidders document any
association with Israel, in keeping with the Arab League Boycott of Israel. It is illegal for
U.S. companies to comply with such requests.

When bidding on a tender, consider whether to use the services of the Department of
Commerce’s Advocacy Center. Visit the website here.

Distribution and Sales Channels                                       Return to top

The Iraqi market offers somewhat limited methods for companies to distribute products.
Iraq’s transportation infrastructure is in need of repair and expansion. The domestic
trucking industry continues to advance farther into the provinces as demand for goods
increases and security improves. The rail industry is also making headway. Several lines
are providing regular freight? service and the government plans to repair other lines.
Domestic air transportation is limited. While there is keen interest in the provinces to
develop local airports, the focus is more on passenger services than cargo. Projects to
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 15 of 95



bring both Baghdad International Airport and the Port of Umm Qasr in Basra up to
international standards are ongoing.

Selling Factors/Techniques                                          Return to top

The market still relies heavily on word-of-mouth and established buying patterns and
personal relationships. Iraqi consumers are slowly becoming more discerning and
sophisticated.

Even though business transactions can be handled electronically, there is no substitute
for a face-to-face introduction or referral to an Iraqi by a known contact. Business cards
are typically printed in Arabic.

Although the Government has liberalized the wholesale, retail and franchise sectors, the
Government strongly suggests that foreign investors must establish joint ventures with
Iraqi partners. All industrial enterprises are open to non-Iraqis, and they can also trade
in the products they manufacture. Restrictions on individual professions are in force,
such as who can practice law, medicine, accounting and financial services, architects
and engineers. An Iraqi joint venture partner is a requirement for any entity or individual
to practice the above mentioned professional services.

Many Iraqi companies handle several product lines. Iraqi agents typically expect the
foreign supplier to assume some of the market development costs, such as hiring of
dedicated sales staff, setting up workshops and repair facilities, and funding local
advertising. Foreign suppliers should detail a sales person to the Iraqi distributor to
provide marketing, training and technical support.

Electronic Commerce                                                 Return to top

Iraq is a post-conflict society. There is wide usage of internet and mobile phone devices
among younger generations in urban areas, but there is little penetration of these
technologies into the greater economy.

Trade Promotion and Advertising                                     Return to top

Trade promotion is a developing industry. The local press and television networks are
perhaps the two most effective tools for advertising and trade promotion. Billboards are
also used as well as magazines. Iraq has about sixteen major newspapers that may
serve as advertising media for various products.


Pricing                                                              Return to top

There is some variety of local and foreign products in the Iraqi market. Local consumer
decisions are responsive to personal relationships more than price. Local distributors of
international products often engage in promotions in order to attract consumers and gain
market share, but generally only the larger players do this. U.S. firms should work
closely with their local distributor in order to determine appropriate pricing strategies.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 16 of 95



There is no VAT or sales tax in Iraq. The average importer markup on food products is
about 10-20 percent. Retail food prices are generally 25-30 percent above import
prices.

Sales Service and Customer Support                                    Return to top

After sales service and customer support is considered to be the responsibility of the
local distributor or agent. As a Iraqi entity must obtain a license for all imports, local
firms generally maintain a supply of spare parts for distributed products. Local
distributors may also establish workshops for after-sales support, as appropriate.
Foreign principals often provide regional and international training for technical support
staff

Protecting Your Intellectual Property                                 Return to top

Iraq offers the basic intellectual property protections but currently lacks a functional
enforcement mechanism. Iraqi security forces and police have other priorities than IP
enforcement. Therefore, it is imperative that the rights holder police their goods.
Nevertheless, companies should seek advice from local attorneys or IP consultants
regarding registration of copyrights, trademarks, and patents. The U.S. Commercial
Service can provide a list of local attorneys upon request.

It is the responsibility of the rights holders to register, protect, and enforce their rights
where relevant, retaining their own counsel and advisors. In many countries, rights
holders who delay enforcing their rights in a mistaken belief that the U.S. government
can provide a political resolution to a legal problem may find that their rights have been
eroded or abrogated due to doctrines such as statutes of limitations, laches, estoppel, or
unreasonable delay in prosecuting a law suit. In no instance should U.S. government
advice be seen as a substitute for the obligation of a rights holder to promptly pursue
their case.

The offices that register patents, trademarks, and copyrights are currently spread across
several ministries. The Central Organization on Standards and Quality Control
(COSQC), an agency within the Ministry of Planning, handles the patent registry and
industrial design registry; the Ministry of Culture handles copyrights; and the Ministry of
Industry and Minerals houses the office that deals with trademarks. There is a draft law
in the works that would consolidate all the offices under a single Ministry, however, the
draft will offer inadequate statutory IPR protections and has been stalled in the
constitutional review process since mid-2007.

Iraq is a signatory to several international intellectual property conventions, and to
regional or bilateral arrangements, which include:

-- Paris Convention for the Protection of Industrial Property (1967 Act) ratified by Law
No. 212 of 1975.

-- World Intellectual Property Organizations (WIPO) Convention; ratified by Law No. 212
of 1975. Iraq became a member of the WIPO in January 1976.

-- Arab Agreement for the Protection of Copyrights; ratified by Law No. 41 of 1985.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 17 of 95




-- Arab Intellectual Property Rights Treaty (Law No. 41 of 1985).


Due Diligence                                                       Return to top

Due diligence must be undertaken by a knowledgeable and capable provider. However,
it should be stressed that in Iraq, most local companies and targets of the due diligence
will not fully understand the necessity to conduct the due diligence and will treat such
with distrust. Moreover, there are no public databases which may be searched by an
investigator. Instead, the target company must either turn over the required
documentation or grant a power of attorney on behalf of the investigating company on
the target company so that it may perform its searches.

When conducting the due diligence, the investigating company should, at a minimum,
procure copies of the certificate of registration from the Ministry of Trade, Companies
Registrar and the tax clearance certificate from the General Commission of Taxation
(GCT).

It is essential to conduct thorough due diligence before considering entering into any
type of business relationship in Iraq. Please investigate whether our International
Company Profile or Partner Search is the service for you. More information can be
found here. CS Iraq can provide assistance but it is also strongly recommends that U.S.
firms engage an Iraqi attorney to conduct thorough due diligence for any potential
partner and to make certain that any contract adequately protects the U.S. company’s
interests.

Local Professional Services                                         Return to top

Business Service Provider Directory -
www.export.gov/iraq/businessserviceproviders/index.asp


Web Resources                                                       Return to top

Baghdad Business Centre – www.baghdadbusinesscenter.org
Central Bank of Iraq – www.cbi.iq
Ministry of Oil – www.oil.gov.iq/
Trade Bank of Iraq – www.tbiraq.com
National Investment Commission - http://www.investpromo.gov.iq/

5HWXUQWRWDEOHRIFRQWHQWV
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 18 of 95



Return to table of contents


&KDSWHU/HDGLQJ6HFWRUVIRU86([SRUWDQG,QYHVWPHQW
   Commercial Sectors

   x   Oil and Gas Equipment & Services
   x   Defense Sales
   x   Health Care, Medical Equipment & Supplies
   x   Construction and Engineering Services
   x   Education and Training Services
   x   Telecoms
   x   Transportation

   Agricultural Sectors

   x   Wheat
   x   Rice
   x   Poultry
   x   Planting Seeds
      Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 19 of 95



Oil and Gas Equipment & Services

Iraq is blessed with vast reserves of oil and natural gas, and is one of the most
promising, still largely undeveloped sources of hydrocarbon resources in the world.
After decades of underinvestment due to conflict and sanctions, Iraq is actively seeking
international investment and expertise to help in the development of its oil and gas
sectors. From efforts to harness associated gas from southern oil fields to the launching
and negotiation of Iraq’s first post-war oil and gas bid rounds, Iraq has begun the
process of substantial reengagement with investors from around the world.

The GOI held two oil licensing (“bid”) rounds in which 44 foreign firms were allowed to
bid for technical-service contracts to develop a substantial portion of Iraq’s oil resources
(fields holding an estimated 62 billion barrels, or 54 percent of its proven reserves). The
awarded contracts could increase Iraq’s oil export capacity by 500 percent over seven
years, although internal infrastructure limitations and other factors will likely limit
realization of this export potential. Iraq’s oil licensing rounds in 2009 may have been the
world’s largest ever and were widely regarded as open, equitable, transparent,
competitive, and free from corruption. The oil contracts awarded are expected to bring
billions of dollars in foreign direct investment in the coming years and spur the growth of
the foreign and domestic private sector in Iraq.

Overview                                                             Return to top

Iraq was the world’s 12th largest oil producer in 2010, and has the world’s third largest
proven conventional petroleum reserves after Saudi Arabia and Iran. Just a fraction of
Iraq’s known fields are in development, and Iraq may be one of the few places left where
vast reserves, proven and unknown, have barely been exploited. Iraq’s energy sector is
heavily based upon oil, with approximately 94 percent of its energy needs met with
petroleum. In addition, crude oil export revenues accounted for over 60% of GDP in
2011.

According to the GOI, Iraq has proven oil reserves of 143 billion barrels and 126.7 trillion
cubic feet of natural gas. Current oil production is about 3 million bpd and goals are to
produce about 6 million bpd in 2014 and 10-12 million bpd by 2016-2017.

Iraq’s three major refineries (Bayji, Basrah, and Doura) are fully operational.

Oil

Iraq’s oil sector has suffered over the past several decades from sanctions and wars,
and its oil infrastructure is in need of modernization and investment. As of June 30,
2010, the United States had allocated $1.9 billion to the Iraqi oil and gas sector to begin
this modernization, but ended its direct involvement as of the first quarter of 2008.
According to reports by various U.S. government agencies, multilateral institutions and
other international organizations, long-term Iraq reconstruction costs could reach $100
billion or higher. The proposed Oil and Gas Framework Law, which governs oil
contracting and regulation, is part of a package of four hydrocarbons laws, has been
under review in the Council of Ministers since October 26, 2008, but has not received
final passage.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 20 of 95



Reserves

According to the GOI, Iraq has proven oil reserves of 143 billion barrels. The majority of
the known oil and gas reserves in Iraq form a belt that runs along the eastern edge of
the country. Iraq has 9 fields that are considered super giants (over 5 billion barrels) as
well as 22 known giant fields (over 1 billion barrels). According to independent
consultants, the cluster of super-giant fields of southeastern Iraq forms the largest
known concentration of such fields in the world and accounts for 70 to 80 percent of the
country’s proven oil reserves. An estimated 20 percent of oil reserves are in the north of
Iraq, near Kirkuk, Mosul and Khanaqin. Control over rights to reserves is a source of
controversy between the ethnic Kurds and other groups in the area.

Production

In 2011, Iraq’s crude oil production averaged 2.7 million barrels per day (bpd), just below
its estimated pre-war production capacity level of 2.8 million bpd in 2003. The GOI’s
goals are to produce about 6 million bpd in 2014 and 10-12 million bpd by 2016-2017.
About two-thirds of current production comes from the southern fields, with the
remainder from the north-central fields near Kirkuk. At present, the majority of Iraqi oil
production comes from just three giant fields: North and South Rumaila in southern Iraq,
and Kirkuk.

Currently, the Ministry of Oil (MOO) has central control over oil and gas production and
development in all but the Kurdish territory through its three operating entities, the North
Oil Company (NOC), the South Oil Company (SOC), and the Missan Oil Company
(MOC), which was split off from the South Oil Company in 2008. According to the
NOC’s website, their concession and jurisdiction extends from the Turkish borders in the
north to 32.5 degrees latitude (about 100 miles south of Baghdad), and from Iranian
borders in the east to Syrian and Jordanian borders in the west. The company’s
geographical operation area spans the following governorates: Tamim (Kirkuk), Nineveh,
Irbil, Baghdad, Diyala and part of Babil to Hilla and Wasit to Kut. The remainder falls
under the jurisdiction of the SOC and MOC, and though smaller in geographical size,
includes the majority of proven reserves. MOC's oil fields hold an estimated 30 billion
barrels of reserves. They include Amara, Halfaya, Huwaiza, Noor, Rifaee,
Dijala, Kumait and East Rafidain.

Kurdistan Regional Government Issues

The Kurdistan Regional Government (KRG), the official ruling body of a federated region
in northern Iraq that is predominantly Kurdish, passed its own hydrocarbons law in 2007.
Despite the lack of a national Iraqi law governing investment in hydrocarbons, the KRG
has signed oil production sharing, development and exploration contracts with several
foreign firms, and began exporting its own oil briefly. Norway’s DNO and Sinopec/Addax
are currently producing, and volumes could be ramped up to 100,000 bpd and reach
200,000 bpd within a year, according to the KRG natural resources ministry. The Iraqi
Oil Ministry has been adamant that oil produced in the KRG will have to be exported by
the State Oil Marketing Organization (SOMO), Iraq’s oil exporting arm.

Development Plans
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 21 of 95



Iraq has begun an ambitious expansion program to develop its oil fields and to increase
its oil production. Passage of the proposed hydrocarbon legislations laws, which would
provide a legal framework for investment in the hydrocarbon sector, remains a main
policy objective. Despite the absence of hydrocarbons laws, the Iraqi Ministry of Oil
signed 12 long-term contracts between November 2008 and May 2010 with international
oil companies to develop 14 oil fields. Under the first phase, companies bid to further
develop six giant oil fields that were already producing with proven oil reserves of over
43 billion barrels. Phase two contracts were signed to develop oil fields that were
already explored but not fully developed or producing commercially. Together, these
contracts cover oil fields with proven reserves of over 60 billion barrels, or more than half
of Iraq’s current proven oil reserves.

As a result of these contract awards, Iraq boosted production by 200,000 bpd by the end
of 2010, and increased production capacity by an additional 500,000 bpd by the end of
2011. When these fields are fully developed, they will increase total Iraqi production
capacity to almost 12 million bpd, or 9.6 million bpd above current production levels.
The contracts call for Iraq to reach this production target by 2017.

Iraq has announced the fourth tender round which is an exploratory round for both oil
and gas. The MOO prequalified 46 companies for this bid round, including American
companies: ExxonMobil, Occidental, and Chevron. The MOO’s stated goal for the bid
round is to build up Iraq’s proven oil and gas reserves and to expand the availability of
non-associated gas for power generation.

Infrastructure Constraints

Iraq faces many challenges in meeting this timetable. One of the most significant is the
lack of an outlet for significant increases in crude oil exports. Both Iraqi refining and
export infrastructure currently are old, have suffered from decades of war, neglect,
sanctions, and civil strife, and need to be upgraded to process much more crude oil.
Iraqi oil exports are currently running at near full capacity in the south, while export
capacity in the north needs to be expanded to export significantly higher volumes.

Production increases of the scale planned will also require substantial increases in
natural gas and/or water injection to maintain oil reservoir pressure and boost oil
production. Iraq has associated gas that could be used, but it is currently being flared.
Iraq has recently embarked on plans to utilize the flared gas for power generation and
other value-added purposes. Another option is to use water for re-injection, and locally
available water is currently being used in the south of Iraq. However, fresh water is an
important commodity in the Middle East, and large amounts of seawater will likely have
to be pumped in via pipelines that have yet to be built. According to some estimates, 10
-15 million bpd of seawater could be necessary for Iraq’s expansion plans, at a cost of
over $12 billion.

Furthermore, Iraq’s oil and gas industry is the largest industrial customer of electricity,
with over 10 percent of total demand. Large-scale increases in oil production would also
require large increases in power generation. However, Iraq has struggled to keep up
with the demand for power, with shortages common across Iraq. Significant upgrades to
the electricity sector are underway to supply additional power with more projects slated
for the future.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 22 of 95



Iraq also plans to sign delineation agreements on shared oil fields with Kuwait and Iran.
Iraq would like to set up joint committees with its neighbors on how to share the oil.

Refining

Estimates of Iraqi nameplate refining capacity vary, from 637,500 bpd according to the
Oil and Gas Journal to 790,000 bpd according to the Special Inspector General for Iraqi
Reconstruction. Iraqi refineries have antiquated infrastructure and only operate at
efficiency rates of 50 percent or more. Despite improvements in recent years, refineries
produce too much heavy fuel oil and not enough refined products. As a result, Iraq
relies on imports for 30 percent of its gasoline and 17 percent of its liquefied petroleum
gas (LPG). In December 2011, the GOI released a tender to import 3.400 tons of diesel
per day in 2012.

To alleviate product shortages, Iraq’s 10-year strategic plan for 2008-2017 set a goal of
increasing refining capacity to 1.5 million bpd, and is seeking $20 billion in investments
to achieve this target. Iraq has plans for 4 new refineries, as well as plans for expanding
the existing Doura and Basrah refineries.

Major Export Pipelines

To the North: Iraq has one major crude oil export pipeline, the Kirkurk-Ceyhan (Iraq-
Turkey) pipeline, which transports oil from the north of Iraq to the Turkish Mediterranean
port of Ceyhan. This pipeline has been subject to repeated disruptions this decade,
limiting exports from the northern fields. Iraq has plans to expand the Iraq-Turkey
pipeline from its current effective capacity of 600.000 bpd to 1 million bpd (original
nameplate capacity was 1.6 million bpd) as well as to build a new pipeline with capacity
of 1 million bpd.

In order for this pipeline to reach its design capacity, Iraq would need to receive oil from
the south via the Strategic Pipeline, which was designed to allow flows of crude oil from
the south of Iraq to go north via Turkey, and vice-versa. The existing pipeline, which is
not fully operational, requires major upgrades after decades of underinvestment due to
conflict and sanctions. Iraq has proposed building a new strategic line from Basrah to
the northern city of Kirkuk, with the line consisting of two additional crude oil pipelines.

To the West: The Iraq-Syria-Lebanon Pipeline has been closed and the Iraqi portion
reported unusable since the 2003 war in Iraq. Discussions were held between Iraqi and
Syrian government officials to re-open the pipeline, which had a design capacity of
700,000 bpd, although actual volumes never reached this level. The Russian company
Stroytransgaz accepted an offer to fix the pipeline in December 2007, but no follow-up
was made. Iraq has since repaired the line from Haditha to the Syrian border. Iraq and
Syria have discussed building several new pipelines, including a main 2.25 million bpd
crude oil pipeline project (to include pumping stations and storage tanks) as well as
additional gas and refined product pipelines.

To the South: The 1.65 million bpd Iraq Pipeline to Saudi Arabia (IPSA) has been
closed since 1991 following the Gulf War. The Kingdom of Saudi Arabia has
nationalized IPSA on its territory and currently uses it for its own crude oil industry.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 23 of 95



Iraq has also held discussions to build a crude oil pipeline from Haditha to Jordan’s port
of Aqaba.

Ports

The Al Basrah Oil Terminal (ABOT) on the Persian Gulf has an effective capacity to load
1.3 million bpd and support Very Large Crude Carriers. A second export terminal, Khor
Al Amaya Oil Terminal (KAAOT) is only partially operational with export capacity of
400,000 bpd. In February 2009, the South Oil Company commissioned Foster Wheeler
to carry out the basic engineering design to rehabilitate and expand capacity of the
terminal by building four single point mooring systems with a capacity of 900,000 bpd
each. The four single-point moorings (SPMs) are expected to be operational by 2013.
Additional projects planned for completion in later years will boost total southern export
off-take capacity above 8 million bpd. This includes 1.25 million bpd of export capacity
from the JICA Sealine Program through a fifth SPM, due for completion in 2014, and 1.4
mbpd additional export capacity from an as-of-yet unapproved Export Assurance
Project, which could revitalize ABOT and KAAOT.

There are four smaller ports on the Arabian Gulf, all functioning at less than full capacity.

Overland Export Routes

Overland routes have been used to export limited amounts of crude from small fields
bordering Syria. Iraq current ships oil to Jordan’s Zarqa refinery by road tankers at a
rate of 10,000 bpd, though this amount could increase to 15,000 bpd.

Natural Gas

Reserves

According to the Government of Iraq, Iraq’s proven natural gas reserves are 126.7 trillion
cubic feet (Tcf), the tenth largest in the world. An estimated 70 percent of these lie in
Basrah governorate (province) in the south of Iraq. Probable Iraqi reserves have been
estimated at 275-300 Tcf, and work is currently underway by several IOCs and
independents to accurately update hydrocarbon reserve numbers. Two-thirds of Iraq’s
natural gas resources are associated with oil fields including, Kirkuk, as well as the
southern Nahr (Bin) Umar, Majnoon, Halfaya, Nassiriya, the Rumaila fields, West Qurna,
and Zubair. Just under 20 percent of known gas reserves are non-associated; around
10 percent is salt dome gas. The majority of non-associated reserves are concentrated
in several fields in the North including: Ajil, Bai Hassan, Jambur, Chemchemal, Kor Mor,
Khashem al-Ahmar, and al-Mansuriyah.

Iraq conducted an upstream bidding round in late 2010 for three non-associated natural
gas fields with combined reserves of over 7.5 Tcf. This third hydrocarbon bidding round
was conducted by Iraq, following two earlier rounds that were held to develop Iraq’s oil
fields. All of the companies that prequalified to bid in the two earlier rounds were invited.
Iraq has committed to purchasing 100 percent of the gas.

The GOI has announced a fourth tender round. This round is an exploratory round for
both oil and gas. The MOO’s stated goal for the bid round is to build up Iraq’s proven oil
and gas reserves and to expand the availability of non-associated gas for power
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 24 of 95



generation. Seven of the 12 blocks are focused on gas. The MOO prequalified 46
companies to participate in the fourth bid round.

Production

Iraqi natural gas production rose from to 81 billion cubic feet (Bcf) in 2003 to 522 Bcf in
2008. Some is used as fuel for power generation, and some is re-injected to enhance oil
recovery. Approximately 86 percent of gas production in 2010 percent of the production
in 2008 was flared due to a lack of sufficient infrastructure to utilize it for consumption
and export, although Royal Dutch Shell estimated that flaring losses were even greater
at 1 Bcf per day. As a result, Iraq’s five natural gas processing plants, which can
process over 773 billion cubic feet per year, sit mostly idle.

To reduce flaring, Iraq entered into an agreement with Royal Dutch Shell in November
2011 to implement a 25-year project to capture flared gas and provide it for domestic
use. The $17 billion deal covers development of 25 – 30 Tcf of associated natural gas
reserves in Basrah province through a new joint venture, Basrah Gas Company. The
agreement, which originally was to cover all of Basrah province, has been modified to
include only a portion of associated gas produced from the Rumaila, Zubair, and West
Qurna Phase I projects.

Export Plans

Plans to export natural gas remain controversial due to the amount of idle and sub-
optimally-fired electricity generation capacity in Iraq - much a result of a lack of adequate
gas feedstock. Prior to the 1990-1991 Gulf War, Iraq exported natural gas to Kuwait.
The gas came from Rumaila through a 105-mile, 400 million cubic feet per day (Mmcfd)
pipeline to Kuwait's central processing center at Ahmadi. In 2007, the Ministry of Oil
announced an agreement to fund a feasibility study on the revival of the mothballed
pipeline, though current relations may inhibit such a project.

Iraq has eyed northern export routes such as the proposed Nabucco pipeline through
Turkey to Europe, and in July 2009 Prime Minister Nouri al-Maliki suggested that Iraq
could be exporting 530 Bcf per year to Europe by 2015. Other proposals have included
building liquefied natural gas (LNG) exporting facilities in the Basrah region.

Sub-Sector Best Prospects                                             Return to top

Major sub-sectors in Iraq’s oil and gas sector include: drilling and equipment; liquid
natural gas equipment; storage and pipelines; chemicals; instrumentation; petrochemical
equipment; and oil and gas services.

Oil sector expansion is estimated to total $300-$500 billion through 2020. With
unprecedented expansion planned for Iraq’s oil sector over the next eight years, while
not quantified, this represents tremendous potential.

The recent $17 billion Shell gas deal provides opportunities for pipes, pumps, storage,
degassing stations and inputs for the petrochemical industry.

Opportunities                                                         Return to top
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 25 of 95



According to Iraq’s National Investment Commission (NIC), Iraq needs significant
investments in pipelines, export infrastructure, and refineries.

The Government of Iraq has announced ambitious plans to boost its oil production and
exports over the next decade. The Ministry of Oil aims to increase production to 4.1
million bpd by 2012 and to 6 million bpd by 2018 and is counting on international
investment as the main driver of this increased production. The main avenue for
international investors seeking to enter Iraq's oil and gas market is through the MOO’s
bid rounds.

The first round offered up six oil fields including the supergiant Rumaila field, Iraq’s
largest, and two gas fields. The round was completed in late June 2009 with the
awarding of several 20 year technical-services contracts for four fields: Rumaila (BP
and CNPC);West Qurna I (ExxonMobil and Shell); Zubair (ENI and Occidental); Maysan
(CNOOC and TPAO). The expected production increase from the Rumaila field is
expected to yield a boost in Iraq’s total production of more than 70% over current levels.

The second bid round, in 2009, included several oil and gas fields, including four super
giants: East Baghdad, Halfaya, Majnoon, and West Qurna. The southern field of
Majnoon was the largest of the new oil fields earmarked for development, with proven
reserves of 12 billion barrels. The second bid round was completed in December 2009
with the awarding of several 20-year technical-services contracts for seven fields:
Majnoon (Shell and Petronas); Halfaya (CNPC and Petronas); Qaiyarah (Sonangol);
West Qurna II (Lukoil and Statoil); Garraf (Petronas and JAPEX); Badra (Gazprom,
TPAO, KOTGAS, Petronas); Najmah (Sonangol).

The third bid round, completed in October 2010, awarded technical-service agreements
on three gas fields: Akkas (KOGAS); Siba (Kuwati Energy, TPAO); Mansuriyah (TPAO,
Kuwati Energy, KOGAS).

The GOI has announced a fourth tender round for 2012. This round is an exploratory
round for both oil and gas. The MOO’s stated goal for the bid round is to build up Iraq’s
proven oil and gas reserves and to expand the availability of non-associated gas for
power generation. Seven of the 12 blocks are focused on gas and the remainder on
crude.

Iraq also has vast amounts of unproven reserves throughout the country with estimates
ranging between 45 and 215 Bbl. To date, only about 10% of the country has been
surveyed for gas and oil deposits, creating a considerable opportunity for investors.

Although less publicized, Iraq's gas is highly coveted, and there remains significant
debate over the future of its gas reserves. The desire of European markets and the
Nabucco gas pipeline’s promoters to secure supply alternatives to Russian gas have
made Iraq an attractive target for those promoting rapid development of the country’s
export potential. Prime Minister Maliki signed an MOU with the EU to look at the
possibility of supplying Iraqi gas to Europe. Other Iraqi officials have expressed the
country’s willingness and desire to help meet growing global demand for natural gas.
However, aggressive export plans will have to compete with domestic demand of gas for
electricity production. Although the GOI has consistently stated that its first priority for
gas is focused on meeting domestic needs, exports are seen as an eventual long-term
objective. In both scenarios, strong markets exist for Iraq's natural gas.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 26 of 95




Iraq's oil and gas is also easily extractable. The cost of bringing oil and gas production
on line in Iraq is among the lowest in the world. The country’s oil lies in enormous fields
that can be tapped by relatively shallow wells. Iraqi oil rises rapidly to the surface
because of high pressure on the oil reservoirs from water and associated natural gas
deposits. More than a third of Iraq’s reserves lie just 600 meters below the earth’s
surface, and some of Iraq’s fields are among the world’s largest. A barrel of Iraqi oil can
be produced for less than $1.50 USD. This is similar to production costs in Saudi Arabia
and lower than virtually any other country.

As Iraq improves its existing infrastructure and new production comes online, the country
will need massive investments in the mid and downstream petroleum sector. To
substantially increase production, significant investments will be required along the
country's export routes, particularly in the Basrah port area and along the northern
pipeline between Kirkuk and Ceyhan. In the south, the needs are broad including new
pipeline to connect exiting supplies to refineries, the construction of storage facilities,
and port expansion. In the north, pipelines will require significant repair, and border
stations will require new or renovated pumping and metering facilities. Iraq also once
exported natural gas to Kuwait, and there has been much discussion of developing the
infrastructure to allow Iraq to again become a natural gas exporter. In the long-term, a
more extensive gas infrastructure will be required in order for Iraq to tap into gas pipeline
routes in Turkey that feed European markets.

Iraq is also committed to making massive improvements in its refining capacity over the
next decade. Currently, the country’s refinery network is outdated and incapable of
meeting growing domestic demand. Despite its massive resource base, Iraq relies on
imports for a quarter of its refined product demand. However, the MOO’s 10-year plan
calls for a 150% increase in refining capacity by 2017. To achieve this increase, Iraq is
seeking $15-$20 billion in investments for the construction of four new refineries and
sizeable expansions to the existing Doura and Basrah facilities.

The projects below are mostly infrastructure opportunities identified by the Government
of Iraq. These projects will help revitalize the oil and gas sector, but also have a
multiplier effect on the economy, providing a supply chain of opportunities for the private
sector.

Project Type                               Number of Projects                          Location

Construction of a crude oil refinery       1 (300,000 bpd)                            Nasiriya
Construction of a crude oil refinery       1 (150,000 bpd)                            Kirkuk
Construction of a crude oil refinery       1 (140,000 bpd)                            Kerbala
Construction of a crude oil refinery       1 (150000 bpd)                             Misan
Various Plant Rehabilitation and           6                                          Multiple
 Construction

Web Resources                                                        Return to top

Iraq Ministry of Oil
Ministry of Oil Companies
Baghdad Oil Training Institute
Gas Filling Company
  Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 27 of 95



Heavy Engineering Equipment State Company
Iraq Drilling Company
Iraqi Exploration Company
Maysan Oil Company
Midland Refineries Company
North Gas Company
North Oil Company
Oil Marketing Company - SOMO
Oil Pipelines Company
Oil Products Distribution Company
Oil Projects Company
Oil Tank Company
Petroleum Research & Development Center
South Gas Company
South Oil Company
South Refineries Co.
State Company for Oil Projects

EIA Links
EIA – Iraq Country Energy Profile
EIA – OPEC Revenues Fact Sheet

U.S. Government
CIA World Factbook - Iraq
Library of Congress Country Study on Iraq (1998)
Special Inspector General for Iraq Reconstruction
U.S. Aid for International Development – Iraq (USAID)
U.S. Army Corps of Engineers – Gulf Regional Division
U.S Commercial Service – Iraq
U.S. Department of Commerce Iraq Reconstruction
U.S. Government Accountability Office: Iraq Reconstruction
U.S. Embassy in Baghdad
U.S. State Department Iraq Status Report
U.S. State Department's Background Note- Iraq
U.S. State Department Consular Information Sheet – Iraq
U.S State Department Travel Information Sheet – Iraq

Other Links
AcademicInfo – US Government Resources on Iraq
BBC: Iraq Country Profile
BBC: The Struggle for Iraq (News, Special Report)
The Economist: Iraq
Government of Iraq
IMF Country Information Page – Iraq
Information on Iraq from ArabNet
Iraq Daily
Iraq Ministry of Foreign Affairs
Iraq Ministry of Oil
Iraq Ministry of Planning
Iraq Pipeline Watch
  Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 28 of 95




Iraq Embassy in the United States
Kurdistan Regional Government (KRG)
United Nations Assistance Mission for Iraq (UNAMI)
United Nations Office of the Iraq Programme – Oil for Food
Washington Post: War in Iraq page
Perry-Castaneda Map Collection
Relief Web Map
United Nations Assistance Mission for Iraq (UNAMI)
Washington Institute (Oil Fields)
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 29 of 95



Military Equipment and Systems


Overview                                                              Return to top

The U.S. Military strategic partnership in Iraq is in a transitional phase as the military to
military relationship normalizes. The U.S. military commitment and relationship to Iraq is
strong, even with the withdrawal of U.S. military forces at the end of 2011. At the
request of the Government of Iraq, the U.S. Department of Defense is here managing
programs in excess of $5 billion USD -- and growing.

The Government of Iraq is pursuing an active modernization program to account for
years of neglect and focus on internal security concerns. The recent Foreign Military
Sales cases Iraq signed with the United States include the purchase of equipment to
strengthen internal defense by re-equipping the Army, Army Aviation, Air Force and
Navy. In addition, there is strong demand for U.S. military training, education, logistics
and maintenance services. In the medium term, the total U.S. export value for the Iraq
defense market is estimated to in the range of $5 - $10 billion and is dependent on
increasing government revenues fueled by increasing oil revenues.

Sub-Sector Best Prospects                                             Return to top

Based on our market expertise, we estimate that the best export opportunities for U.S.
defense equipment manufacturers and contractors are the in the following product and
service categories:

   x   intelligence, surveillance and reconnaissance systems,
   x   tactical and non-tactical vehicles,
   x   rotary wing aircraft for internal security and self defense capability,
   x   air defense and command systems,
   x   patrol assets for protecting critical infrastructure,
   x   military training and education services,
   x   contractor engineering and technical support services

Opportunities                                                         Return to top

1. Intelligence Surveillance and Reconnaissance (ISR)
With the departure of United States Forces – Iraq (USF-I), the Government of Iraq (GoI)
is experiencing a significant gap in Intelligence, Surveillance, and Reconnaissance (ISR)
capabilities. USF-I provided the GoI with an enormous amount of ISR coverage with the
assets it employed including Unmanned Aerial Vehicles (UAVs), dirigibles, persistent
observation towers like RAID BETSS-C, as well as analytical support. The GoI is now
interested in replicating this capability for its security needs. 

Best Prospects
• Unmanned Aerial Vehicles
• Persistent Unmanned Dirigibles
• Automated Observation Towers with Cameras
• Advanced Software Solutions for Integration and Surveillance Processing
• Exportable High Resolution Cameras
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 30 of 95



• ISR Integration and Command and Control Software
• ISR Analysis Training 

2. Army Modernization
The Iraqi Army continues to embark on a campaign to re-equip and modernize to
provide a credible defense capability. The recent Foreign Military Sales cases the
United States has signed with Iraq include 144 towed and self propelled Howitzers, 140
tanks, equipment for eight Brigades, and a wide variety of both tactical and non-tactical
vehicles. In addition to the hardware, there will be a continuing requirement for logistics
support, maintenance, and training. Future plans include an Integrated Air Defense
System, expanded communications network, and developing intelligence support
capabilities. Expanded infrastructure and revitalized facilities will be needed to support
the Army’s modernization efforts.

Best Prospects
• Armored Vehicles
• Tactical Vehicles
• Small Arms
• Training and Maintenance Support
• Basic Equipment Loads for Soldiers
• Technology Based Solutions for Communications and Intelligence Support
• Training programs to support operation and maintenance of all vehicles
• Infrastructure construction and support including operating bases and ranges for Army
unit operations.

3. Army Aviation Upgrades
The Government of Iraq has identified a robust Army Aviation capability, specifically
rotary wing aircraft, as one of the keys to their internal security and self defense
capability. This resulted in numerous Foreign Military Sales cases with the United
States. Examples include: Over 40 attack, utility, and support helicopters, 8 tactical
refueling trucks to support the operation, in-country and out of country training,
maintenance support, night vision devices, and infrastructure improvements. The Army
Aviation sub-sector will continue to expand in Iraq and presents many business
opportunities.

Best Prospects
• Light and Medium Rotary Wing Aircraft
• Maintenance and Spares Programs for Rotary Wing Aircraft
• Night Vision Devices
• Infrastructure for Rotary Wing Operations
• Pilot and maintenance training programs
• Infrastructure construction and support including operating bases and ranges for
helicopter operations.

4. Air Force Modernization
The Government of Iraq is pursuing an active modernization program for the Air Force to
account for years of neglect and focus on internal security concerns. The recent Foreign
Military Sales cases Iraq signed with the United States include: 36 F-16s; 9 C-130
transport aircraft, 23 light aircraft for training and surveillance, air traffic control systems,
requests for advanced target acquisition radars; a request for an integrated air defense
system package, all indicating a positive future for U.S. defense sales. In addition, there
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 31 of 95



is strong demand for U.S. military training, education, logistics and maintenance
services.

Best Prospects
• Light and Medium Transport Aircraft
• Air Defense Aircraft
• Ground Attack Aircraft
• Training for Pilots, Air Traffic Control, and Maintenance Personnel
• Infrastructure Improvements to Support these Programs
• Air traffic control systems
• Airfield infrastructure to include navigational aids and airfield lighting
• Maintenance and spares programs for aircraft and air traffic control systems
• Training programs for pilots, maintainers, and air traffic controllers

5. Naval Capabilities Upgrade
Offshore oil production is a major source of oil revenue for Iraq. Providing for the
defense of these assets as well as the ports for shipping oil and other domestic goods
and receiving goods from other nations is a key factor in Iraq’s economic development.
Recent Foreign Military Sales cases with the United States to support the Navy include 2
60m Offshore Support Vessels, 12 35m Patrol Boats, Simulators to Support Training,
Infrastructure for both a Training Academy and Headquarters, a Ship Repair Facility, and
logistics support for maintenance and spares.

Best Prospects
• Littoral and Patrol Class Vessels
• Infrastructure to support both a Naval Training Center and a Naval Headquarters
• Maintenance and spares program for Iraqi Navy vessels
• Training programs for both operations and maintenance Navy assets

6. Air Defense Command
As it rebuilds its self defense capability, Iraq has established an Air Defense Command
to ensure air sovereignty in its skies. This is an emerging requirement with the basis of
the system currently being established. Examples of Foreign Military Sales cases with
the United States to support the Air Defense Command include Avenger Missile
Batteries for point defense and long range radars for early warning. The medium to long
term goal is to establish a robust Integrated Air Defense System.

Best Prospects
• Anti-Aircraft Artillery and Missile Systems
• Maintenance and Spares
• Infrastructure to support an Integrated Air Defense System
• Air Defense Radar Systems
• Electronic and Technology Solutions to Integrate the System
• Training Programs for Operations and Maintenance

7. Counter Terrorism Service
A Counter Terrorism Service has been established within Iraq. It consists of specially
trained commando units tasked to interdict and preempt terrorist activities and
organizations. This service is able to independently develop, plan and execute
counterterrorism operations using both ground and helicopter assaults. Examples of
Foreign Military Sales cases with the United States supporting the Counter Terrorism
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 32 of 95



Service include small arms and heavy weapons, night vision devices, 8 up-armored
vehicles, vehicle maintenance support and spares, and training for special operations
type forces.

Best Prospects
• Small Arms
• Heavy and Crew Served Weapons
• Armored and Tactical Vehicles
• Basic Equipment for Special Operations type forces
• Tactical Communications Equipment
• Training for Special Operations type forces
• Night Vision Devices
• Infrastructure and ranges to support special operations type forces
• Secure communications network technology solutions
• Advanced equipment for small units

Web Resources                                                      Return to top

Contact the Office of Security Cooperation of the U.S. Embassy in Baghdad.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 33 of 95



Health Care, Medical Equipment & Supplies

Once considered the best in the region, Iraq’s healthcare system has suffered from
years of neglect and war. In 2006, the World Health Organization’s Iraq Regional Health
Systems Observatory (IRHSO) issued a report stating that “health outcomes are now
among the poorest in the region.”

The rise of treatable conditions coupled with Iraq’s once prominent role in regional
healthcare has prompted the Government of Iraq (GOI) to take action with a renewed
commitment to improving the sustainability and quality of the medical sector.

Overview                                                             Return to top

There are two main players within the Iraqi health industry: the public sector, which
covers roughly 75% of all health facilities, and the private sector, which represents the
remaining 25%.

According to the constitution, the Iraqi Government is responsible for providing free
health care through public clinics and hospitals to all the people of Iraq. Nevertheless, a
significant number of government physicians also maintain private practices and it is
estimated that 50 percent of the Iraqi population use private sector health providers for
initial treatment. However, there is no health insurance and patients must pay in full for
private health care. Many Iraqis believe that the quality of private health care is superior
to that available publicly. Private health care is also a popular alternative due to
scheduling issues. Public health care is usually only available during the morning hours.
Further complicating both public and private health care is the nationwide lack of
malpractice insurance.

The 2010-2014 Iraqi National Development Plan (NDP) highlights the Ministry of Health
(MOH)’s adoption of a health system dependant on “primary health care as a foundation
that includes providing quality health services as the primary service level; guaranteeing
the integration of those services with the second level (public hospitals) and third level,
specialized centers.”

In December 2010, Dr. Ali Abdul Hussein Al Alwachi, MOH director of planning and
resource development, stated that the government was planning to carry out major
improvements in the sector and had pledged to increase the health budget to $4 billion
primarily through investments in hospitals and clinics. The health budget for 2012,
however, remained roughly the same as 2011.

Healthcare expenditures grew 2.5% between 2009 and 2010, to US$3.85B, with a
further estimated growth to US$4.12B in 2011. Projections suggest that US$1.5B in
medicines and medical equipment would be imported in 2011.

Market Data

There are 229 state-owned, government-run hospitals, with 46 situated in Baghdad. The
Basrah Children’s Hospital opened in October 2010 with full surgical and outpatient
services available. There are also approximately 2,730 Primary Health Clinics (PHCs)
providing a limited range of service scattered throughout Iraq. Generally, all primary
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 34 of 95



care and preventive medicine is provided for free. Power outages are frequent and can
last for many hours, with diagnostic equipment or well trained staff generally unavailable.
A significant portion of the MOH budget has been allocated to construction and
rebuilding of facilities in the last few years. Tenders have been announced for the
construction of five general hospitals and ten each of teaching, maternity and pediatric
hospitals.



                                             2008                  2011

 Civil Hospitals                              62                    100
 Government Hospitals                        159                    229
    Total Hospitals                          221                    339
 Public Clinics                              334                   2,331
    Total Number of Beds                    31,794                41,600
 Number Admitted to Hospitals             2,027,537              3,000,000
 Number of Patients                      18,215,749             80,000,000
 Total Doctors                              16,721                 26,250
 Total Dentists                             3,859                  6,000
 Total Pharmacists                          4,399                  7,000
 Total Medical Professionals                24,979                51,200
 Total Nurses                               7,307                 14,800
 Total Nursing Professionals                34,823                55,000
    Total in Health Professions             74,081                106,200
 Number of Pharmacies                                              6,000
 Number of Laboratories                      634                    66-
 Number of Ambulances                       1,759                  2,130
 Physicians per 1000 persons                  0.6                   0.8
 Nurses per 1000 persons                      1.2                   1.6
 Population to Hospitals                   125,324                140,000
 Population to Clinics                      82,924                28,000
 Bed Occupancy Rate                          47.5                    64
*Only includes data through 2011.

The MOH has acknowledged the need to create jobs for support personnel instead of
the current overreliance on physicians. This need for skilled professionals also highlights
the demand for advanced education opportunities and access to medical resources. The
MOH has imported new and modern equipment and standard contracting language for
new equipment now includes staff training.

Very few professionals and specialists are trained in English-speaking countries,
although some Iraqi physicians speak English and have shown a willingness to engage
in continued education and the implementation of new practices. Further, few of the
    Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 35 of 95



professionals trained abroad return to share their experience, or bridge the gap as
educational programs are implemented across the country. In 2010, the government
announced an initiative to increase physician compensation, raising the monthly $3
salary from the Saddam Hussein era, to nearly $1,600 per month (in 2010). However,
this has not happened to date.

In 2011, only roughly 20 Iraqi medicals colleges were accepting students. Future staffing
will depend on continued security improvements, as well as the MOH’s commitment to
compensation for medical professionals.

The MOH has identified a series of actions the GOI plans to take in order to achieve
healthcare objectives, including the improving infrastructure and services; considering
reforms to the pharmaceutical sector; strengthening capabilities of health care
practitioners, including doctors, assistants and managers; and developing and
implementing a master plan for the rebuilding of the healthcare delivery system. To date,
however, reforms have not taken place and capacity in general is low. A repeated
request of MOH is for additional training and technical assistance, for which it is willing to
pay.

Market Issues & Obstacles

Registration requirements for public and private sector sales vary. Foreign companies
selling medical or health-related goods are required to complete standard business
registration requirements with the GOI as well as several additional steps, including:

    1. Registration of the foreign supplier at the MOH Registration Board.
    2. For each consignment to the private sector, documents must be presented
       before an import license will be issued by the MOH.
    3. For sales under KIMADIA tenders, a complete set of documents must be
       presented before an import license will be issued by the MOH.

To identify the current required list of documents referenced above, visit the KIMADIA
website www.kimadia-iraq.com, scroll through the list of tenders and view any specific
supplies tender. Within the tender document, a list of required documents will be
provided.

MOH registration forms for the following list entities and products are available online:
  1. Pharmaceutical companies
  2. Pharmaceutical products
  3. Medical appliances, lab diagnostic kits
  4. Drug registration
  5. Bioavailability or bioequivalent

Sub-Sector Best Prospects                                             Return to top

The public and private healthcare markets in Iraq drive demand in four broad lines of
products:

    x   Technical training in all health care disciplines
    x   Medical appliances and equipment
    x   Laboratory equipment and consumables
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 36 of 95




   x   Hospital management
   x   Pharmaceuticals

Larger opportunities may exist in all the above product lines, for example in the newly-
tendered projects in Karbala (a US$152M teaching hospital awarded to Turkish
company Universal Acarsan); in Nasiriyah (a 400-bed hospital, also slated to be built by
Acarsan); or in any of the additional hospitals slated for Qadissiya, Basrah, Al Hillah, and
Missan provinces. These public hospitals were supposed to be completed and delivered
to the MOH by March 2012. The optimistic delivery date is now 2014. The MOH and
local authorities indicate that they want to build new smaller (200 bed) hospitals but
currently many Iraqis are still travelling abroad for quality health care services.

Pharmaceuticals: Roughly 160 registered “scientific offices”, which are legally required
to be headed by a registered pharmacist, are the only authorized dealers for the
pharmaceuticals and drugs sold to private pharmacies, hospitals, and clinics. These
offices typically represent a number of multinational firms. Iraq, through the World Health
Organization, developed a drug policy in 2008 which, if ever implemented, would make it
easier for foreign direct investment. The most likely point of entry into the Iraqi drug
market currently appears to be via joint venture.

Medical Appliances and Equipment: There are no formal controls on the importation
of medical appliances and equipment. Dealers without specific qualification are allowed
to deal in this equipment. Some “scientific offices”, private physicians and dentists also
participate in this market sector.

A market exists for second hand medical equipment.

Laboratory Equipment and Consumables

Hospital Management: Within the NDP, improved hospital management is highlighted,
but it is presently unclear how the MOH will move forward on this objective.
Best Prospects - Investment

The GOI is actively looking for investment in the following sectors and sub-sectors:

   x   Nursing
   x   Healthcare Professionals (Hospital staff)
   x   Medical Device Procurement
   x   Proper maintaining of medical devices
   x   Hazardous waste disposal systems
   x   Disposable medical supplies (sterile needles, tubing, gloves, masks, etc.)
   x   Pharmaceuticals
   x   Access to Information (Medical Journals/Internet)
   x   Dental Equipment and Services

The GOI has drafted a National Development Strategy to establish a pro-business
investment climate by implementing commercial and regulatory reforms and the Iraqi
National Investment Commission (NIC) has been given the task of attracting investment
as well as simplifying and streamlining procedures for doing business.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 37 of 95



In 2009, the NIC promoted several investment opportunities to the international
community, including three opportunities in the medical sector, featured in the
Investment Overview to Iraq: Health. These opportunities included the development of
“Najaf Medical City”, the re-development of the “State Company for Drugs Industry and
Medical Appliances (SDI)” plant, and the construction and operation of the “Tikrit Medical
Laboratory”.


Opportunities                                                        Return to top

Prospective Buyers

There are two main players within the Iraqi health industry: the public sector, which
covers roughly 75 % of all health facilities, and the private sector, which represents the
remaining 25%.

According to the constitution, the Iraqi Government is responsible for providing free
health care through public clinics and hospitals to all the people of Iraq. The State
Company for Marketing Drugs and Medical Appliances (KIMADIA), the government-
owned public company managed by MOH, is responsible for the importation and
distribution of all pharmaceuticals, medical appliances, laboratory equipment, laboratory
consumables, and medical equipment for all public health care facilities in Iraq.

KIMADIA operates under a tender procurement system, with tenders appearing almost
daily at www.kimadia-iraq.com. It is very important that the Iraqi representative have a
thorough understanding of the product line and actively pursued participation in these
MOH tenders released through KIMADIA. Detailed information on MOH registration of
foreign companies is provided online as well as later in this report. While it is not
absolutely necessary to have a local agent or representative to participate in the tenders,
KIMADIA practices tend to favor companies with local representatives or who sell
through a scientific office.

Local private companies also have the right to import and sell pharmaceuticals and medical
appliances and equipment to the private clinics and privately owned hospitals. However,
private purchases are largely on a clinic-by-clinic basis, without the aggregated demand of
the public network. If you wish to promote your products to the private practitioners, ensure
that your Iraqi representative has an extensive knowledge of the private healthcare sector.

Web Resources                                                        Return to top

Iraq Ministry of Health
KIMADIA
Investment Overview to Iraq: Health
USAID Health Assistance for Iraq
Iraqi Commercial Office in the U.S. – Business Registration
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 38 of 95



Construction and Engineering Services


Overview                                                             Return to top

Iraq’s reconstruction has resulted in significant contract awards worth billions in the
pipeline.
There is further upside to this figure if the cabinet’s US $15 billion infrastructure
investment fund pending approval in the parliament. Rising population growth, a
shortage of new housing, and decrepit housing have contributed to the pressing need to
bring more housing on-line for the Iraqi population.

Under Iraq’s National Housing Plan, there are robust housing goals for building new
homes. Given the nascent stage of Iraq’s construction sector and paucity of large-scale
developers, there are commercial opportunities for international firms.

According to Iraq’s National Development Plan (NDP) for 2010-14, the government has
allocated $31 billion to improve housing and derelict buildings. According to the Ministry
of Construction and Housing, there are roughly 670,000 new units needed countrywide,
and 112,000 units to be upgraded.

Over the medium term, growth will remain strong, although slowing slightly as industry
value grows. The industry will be driven primarily by multi-billion dollar investments into
the housing sector with around $85 billion in low income and general housing projects
having been recorded as underway or in the pipeline in Iraq.

Sub-Sector Best Prospects                                            Return to top

Iraq is expected to need construction and engineering firms of international standard to
reconstruct the residential and commercial sector. Best prospects in this sector include:

   x   Consultancy and supervision of contracts;
   x   Master planning;
   x   Engineering and architectural services;
   x   Program management;
   x   Construction management;

Opportunities                                                        Return to top

   x   Iraq’s National Investment Commission (NIC) is trying to procure private
       investment in several key infrastructure schemes and housing projects. The NIC
       has pledged to oversee a program to build one million units across Iraq, including
       the Kurdistan region.
   x   In Basra, the NIC has given a project to Trac Development Group for the
       construction of 500,000 homes. Hill International won contracts from the NIC
       worth $1.5 billion, and is to provide project management services for the first
       phase the development.
   x   The central government is decentralizing power and allowing each governorate
       to undertake large housing projects.
   x   Projects mentioned in the transportation sector.
  Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 39 of 95



Web Resources                                                      Return to top

National Investment Commission -- http://www.investpromo.gov.iq/
US Commercial Service in Iraq-- http://www.export.gov/iraq
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 40 of 95



Education and Training Services


Overview                                                             Return to top

The Government of Iraq (GOI) in Baghdad and the Kurdistan Regional Government
(KRG) in Erbil each operate ministries to oversee primary/secondary and post-
secondary education in Iraq. The Ministry of Education in Baghdad manages all
primary, secondary, and vocational institutes in most of Iraq, while the Kurdistan
Regional Government’s Ministry of Education oversees similar schools in the Iraqi
Kurdistan Region. Colleges and universities in the Iraqi Kurdistan Region are
administered by the Ministry of Higher Education and Scientific Research (MHE) in Erbil,
while universities in the rest of Iraq are under the control of the Ministry of Higher
Education and Scientific Research (MoHESR) in Baghdad. Each ministry is led by a
minister.

The two ministries of higher education and scientific research have a cooperative
relationship that allows students from the IKR to study at universities in the south,
transfer credits, and receive scholarships from the central government programs.
Universities in the IKR must meet standards set by both the KRG MHE as well as the
GOI MOHESR to be fully accredited and recognized.

Post-Secondary Education: There are 11 public universities, 2 public technical
institutes, and 8 approved private universities in the IKR, with a total of approximately
40,000 students enrolled in undergraduate and graduate programs. The Kurdistan
Regional Government’s Ministry of Higher Education and Scientific Research in Erbil
directly controls the publicly-funded universities and provides oversight for private
universities.

In the rest of Iraq, there are 22 public universities, with six more under construction, and
28 private universities. About 500,000 students are enrolled in undergraduate and
graduate programs in Iraq (not including the IKR). The GOI’s Ministry of Higher
Education and Scientific Research also has 118 medical, engineering, agricultural,
veterinary, and infomatics consulting centers. The MoHESR in Baghdad directly
controls the publicly-funded universities, and provides oversight for private universities.
It also has 25 cultural offices located in Iraqi embassies overseas, including the Iraqi
Cultural Office in Washington, D.C.

There is great diversity across Iraq. This diversity makes a significant impact on higher
education facilities and challenges. Universities located in the IKR generally have better
facilities, laboratories, libraries, and IT infrastructure compared to universities in other
parts of Iraq. IKR universities also receive international experts and academics, host
international higher educational conferences, and frequently participate in faculty and
student exchange programs. Universities in other parts of Iraq have limited access to
these types of activities because the security situation prevents foreign experts and
students from visiting, teaching, or studying at these institutions. IKR universities have
also benefitted from a significant number of highly educated members of the diaspora
who have returned to the IKR in the last decade.

Demand outstrips supply for post-secondary education, and Iraqi universities are
constructing new buildings and even new campuses to meet the growing need for higher
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 41 of 95



education. Infrastructure for IT services remains underdeveloped in most parts of the
country. Universities have limited Internet capacity, most university faculty does not
have regular access to computers at work; computer labs for student use are inadequate
and often non-functional. Many university faculty and staff lack basic computer skills
and Internet experience. Outside of major urban centers, many academics and students
do not have email addresses.

Younger students are more tech-savvy and a larger percentage of them are on the
Internet. Some have access to the Internet and personal computers at home. However,
poor English language skills limit their access to English-language Internet sites and
services.

The GOI MoHESR has gradually implemented requirements that all students must
complete the IC3 course on basic computer skills and the Institutional Testing
Programme (ITP) TOEFL test before they can continue with graduate education. The
KRG MhE does not have these same requirements.

As IT access is limited and uneven, education remains highly dependent on printed
materials. Books, periodicals, and magazines are highly prized and respected. Each
college at a university has its own library for students in that discipline. Lending libraries
do not exist, and most students cannot easily access the resources available on
campus, most of which are old and outdated.

The level of English language skills overall is low, even amongst educated professionals
and academics. Young people show a strong desire to learn English and access the
western world, both online and in person. The quality of English language teaching in
primary and secondary school is slightly improving, but it remains poor overall. English
language teaching and training at the university level is also improving, but it is hindered
by inadequate training, large class sizes, outdated teaching methodologies, and lack of
proficiency amongst teaching professionals.

EducationUSA Iraq works with Iraqi students who would like to study at U.S. universities,
with one education adviser at U.S. Embassy Baghdad and another at U.S. Consulate
General Erbil. Together they assist students across Iraq through workshops and
presentations, individual consultations, social media such as Facebook, online resources
like websites and emails, and telephone. EducationUSA is a global network of more
than 400 advising centers supported by the U.S. Department of State.

In October 2011, EducationUSA hosted its first U.S. university fair in Iraq, with 21
universities and more than 1,000 students participating in the two-day event. A similar
event is planned for the Fall of 2012. Iraqi students show a strong interest in studying at
U.S. universities for master’s and doctorate studies, though generally they lack adequate
test scores on TOEFL and GRE to be accepted into competitive academic programs.
They are more familiar with the UK application process than the American system.

Sub-Sector Best Prospects                                              Return to top

   x   Undergraduate degrees
   x   Graduate degrees
   x   Vocational training Services
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 42 of 95




   x   Corporate training Services
   x   English educational multi-media products

Opportunities                                                        Return to top

Scholarship Programs: There are three official government scholarship programs in
Iraq that fund thousands of top students to study abroad for master’s and doctorate
studies every year. Each scholarship includes funding for intensive English language
study, as well as full funding for graduate programs in all fields of study, with each
scholarship valued at approximately $50,000 per student per year.

The scholarships are funded through two national programs and one regional program.
The GOI MoHESR in Baghdad recently announced a new initiative to fund 10,000
graduate scholarships over two years for students from all provinces in Iraq, including
students in the IKR. The Higher Committee for Education Development in Iraq (HCED)
has been selecting and placing scholarship students at U.S. and UK universities since
2009; this national program is funded through the GOI’s Office of the Prime Minister.
The KRG has awarded about 4,500 scholarships since August 2010 to students living in
the Iraqi Kurdistan Region and Kurds living in other parts of Iraq.

As of January 2012, the number of Iraqi scholarship students from these organizations
studying in the United States is estimated as follows:

GoI MoHESR 200
HCED       550
KRG        100

Financial Products: Most U.S. universities charge an application fee that must be
submitted online with a credit card. Credit and debit cards are not common in Iraq.
Most Iraqi students cannot easily purchase a pre-paid card that can be used online for
international transactions like paying the application fee to a U.S. university. This makes
it difficult for Iraqi students to successfully apply and get accepted at U.S. universities,
even though they have a scholarship to study abroad.

English Language Learning: There is strong demand throughout the country for
learning English. The need is especially acute for students (16-24) and young
professionals (25-45). There are few native, English-speaking teachers in Iraq, with the
exception of the IKR. Schools or companies that teach English exist, but they are few in
number and they provide inconsistent quality and results. There is a growing demand
for private schools and for private after-school programs that focus on teaching English
to children. English teaching and English learning materials available on the local
market are dated and of poor quality. A high-quality English learning package for use on
TV is a constant request. The need for English teacher training in modern pedagogy and
English speaking ability is very high. English learners and English teachers need training
in technology and access to low-cost resources.

Standardized Test Preparation and Materials: There is growing demand for test
preparation courses to help students study for standardized tests like TOEFL, GRE,
GMAT, SAT, MCAT, USMLE, etc. The TOEFL Test of English language proficiency is
given in testing centers throughout the country in both the Internet-based Test (iBT) and
Paper-based Test (PBT) format. The IELTS test is offered in Baghdad and Erbil by the
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 43 of 95



British Council. Many testing centers are oversubscribed for English language testing,
especially in the IKR, but other locations are expected to feel the increase because of
the new MoHESR scholarship program. The TOEFL PBT will be discontinued in 2012,
which will further strain the system. The Graduate Record Examination (GRE) test is
given three times per year in paper-based format in Baghdad and Erbil. The SAT is
given several times per year in Baghdad and Erbil. GMAT, MCAT and USMLE tests are
not given in Iraq. There is one ProMetric Center in Iraq, located in Sulaymaniyah. Black
market copies of TOEFL preparation materials are readily available, but materials for
other types of tests are difficult to find and expensive.

American Style Universities in Iraq: There is great interest in establishing American
university campuses in Iraq, similar to activities like Georgetown University campus in
UAE or Cornell Medical School in Qatar. The GOI Minister of Higher Education has
interest in replicating these practices in Iraq through cooperation with U.S. higher
education institutions and private investors.

Training and Capacity Building: Local contacts request short-term training programs
that meet specific needs and close the gap on skill sets that are needed by government
ministries, Iraqi universities, medical hospitals, and private organizations. These training
programs could be conducted in Iraq (with translation) in several locations or in
neighboring countries in the region.

Low-cost, high context academic connections: Iraqi universities request assistance
to link or twin with U.S. universities to build connections on a wide range of topics, such
as connecting Iraqi and American students online, virtually attending lectures and
presentations at U.S. campuses, improving teaching methodologies, supervising split-
site research for Iraqi students, and developing joint research projects.

Web Resources                                                        Return to top

GOI Ministry of Higher Education and Scientific Research: http://www.mohesr.gov.iq
KRG Ministry of Higher Education and Scientific Research: http://www.mhe-krg.org
The Higher Committee for Education Development (HCED): http://www.hcediraq.org
Iraqi Cultural Office - http://iraqiculture-usa.com
The Kurdistan Regional Government in the United States: http://knowkurdistan.com/
EducationUSA Iraq: http://www.educationusa.info/USEmbassy-Iraq
StudyUSAIraq (Facebook page): http://www.facebook.com/StudyUSAIraq
U.S. Embassy Baghdad Study in the USA:
http://iraq.usembassy.gov/studyintheusa.html
U.S. Commercial Service in Iraq: http://www.export.gov/iraq
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 44 of 95



Telecoms


Overview                                                              Return to top

Iraqis have enthusiastically embraced wireless telecommunications technology, with the
number of mobile phone subscribers catapulting to 25 million as of 3Q-2011 from an
estimated few hundred thousand in 2003. Iraq's three national mobile GSM operators
grew by 5.5% in the first nine months of 2011 and grew by 15% in 2010. Mobile
penetration, at roughly 78%, remains low compared to other oil-endowed states in the
region but is expected to increase over the coming years as the mobile firms finish
building out nation-wide networks and household incomes slowly increase. The mobile
operators currently utilize slower 2G EDGE and GPRS technologies for data service but
are planning to take advantage of faster technologies once the national independent
regulator--the Communications and Media Commission--issues 3G licenses. All three of
the mobile operators have benefited from significant foreign investments (Zain Kuwait
with Zain Iraq, QTel with Asiacell, and most recently France Telecom and Agility with
Korek) that are likely to increase once the firms list 25% of their shares on the Iraqi
Stock Exchange as mandated by their licenses.

Iraq's three national and one regional wireless local loop firms have built CDMA
networks in most of Iraq's major cities, providing wireless internet and voice access to
consumers and businesses. A number of operators in the Iraqi Kurdistan Region run
CDMA and WiMAX networks but do not have frequency licenses from the national
independent regulator.

The number of internet users is estimated to be between 1 and 4 million. Most Iraqis
access the internet via VSAT, either in cafes or through neighborhood providers, but
bandwidth remains small. Businesses or those with higher incomes can subscribe to
WLL, ADSL, and other solutions.

The Ministry of Communications' fixed-line telephone infrastructure remains dilapidated,
with the number of subscribers estimated to be between 800,000 and 1,200,000.

A key limiting factor to deploying broadband in Iraq, especially through 3G and 4G
technologies, is a weak national fiber optic infrastructure. Private investment and
competition in fiber is extremely limited due to the Ministry’s position that it has exclusive
authority over fiber, keeping prices the highest in the region. The Ministry's two state
companies, however, have contracted a number of private Iraqi firms to rebuild and
expand the fiber backbone and remain focused on linking Iraq to the rest of the world--
Iraq has terrestrial connections with each of its six neighbors and in late 2011 connected
to the high-bandwidth Gulf Bridge International submarine cable. The upgrading of
Iraq's fiber optic backbone is likely to continue to be a major problem, especially in
advance of anticipated 3G licenses and the Ministry's ambitious plan for fiber to reach
Iraqi homes.

Sub-Sector Best Prospects                                             Return to top

Iraq is expected to need a significant amount of technology, software, and hardware to
create the new digital infrastructure that the government seeks to develop.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 45 of 95



Best prospects in this sector include:
   x Training and consulting services;
   x Fiber-optic equipment;
   x Public exchange upgrades;
   x Wideband transceivers;
   x Network protocol software and systems;
   x Broadband wireless access systems;
   x Wireless computing equipment and related accessories.

Opportunities                                                       Return to top

American firms could participate in building-out Iraq's fiber optic sector through not just
cable manufacturing but also the development and design of the electronic components,
network architectures and system monitoring programs, and operating centers that allow
such backbones to function. U.S. engineering and system design firms could take
advantage of Iraq's need for the deployment and implementation of IP based
communications applications--both business to business (B2B) and business to
government (B2G)--that can take full advantage of expected increases in broadband
access in the coming years. Plans for e-government, e-health, e-education and e-
banking networks and associated programs, all based on the deployment of high speed
data networks, are already in the budgets at several ministries. Training and
consultation services almost certainly will be needed at both the MOC and CMC as they
expand their work and plan for the future of Iraq's telecommunications sector.

The increased employment driven by improved B2B and B2G communications should
raise per capita income in Iraq. Taken together with ability to access the Internet and
applications on mobile devices via 3G, consumer spending on communications and
communication related products and services should increase. The dominance of US-
created smartphone operating systems should position well the American mobile
application development community to create programs designed for the Iraq consumer
(B2C) and personal entertainment/gaming (C2C) markets.

Web Resources                                                       Return to top

Regulator:
Communications and Media Commission (CMC)            http://www.cmc.iq/en/index.html

Ministry and State Companies
Ministry of Communications (MOC)                     http://iraqimoc.net/english/e-
                                                     project.htm (Primarily tenders for
                                                     the Iraq Telephone and Post
                                                     Company)

                                                     http://www.iraqimoc.net/ (Arabic
                                                     version but includes tenders from
                                                     both the ITPC and also the State
                                                     Company for Internet Services)

Mobile Operators
Zain Iraq                                            http://www.iq.zain.com/iq/?lang=en
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 46 of 95




Asiacell                                        http://asiacell.com/

Korek Telecom                                   http://www.korektel.com/

Wireless Local Loop Operators
Itisaluna Abr al Iraq                           http://etisaluna.com/home

Kalimat Telecom
       http://www.kalimattelecom.com/en/index.aspx
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 47 of 95



Transportation


Overview                                                            Return to top

Iraq's untapped natural wealth, decades of under-investment, and a neglected
infrastructure create numerous investment opportunities within the transportation
industry. Areas of potential investment include:


Sub-Sector Best Prospects                                           Return to top

Highways:
As with most countries, roads and bridges are a primary lifeline for economic growth.
Iraq has more than 44,000 km of paved highways, as well as an extensive rural unpaved
road system. The highway and bridge system provides the primary surface
transportation links connecting Iraq to its neighbours and serves as a catalyst for
economic growth. An integrated road network supports tourism and connects the
country’s population centres to essential services, while promoting internal commerce.
Many of the roads and bridges on the national highway system were paved and
constructed in the late 1970s and early 1980s and were designed with a 20 year
lifespan. Much of this infrastructure is in need of extensive rehabilitation and
replacement. In addition, new population centres have emerged, creating the need for
expansion of the highway system on a national level. With funding necessary to
rehabilitate or replace paved roads estimated at $1M USD per kilometre, current
investment requirements in Iraq’s road infrastructure for rehabilitation exceed $40B
USD.

Civil Aviation:
Iraq’s civil aviation sector is moving toward compliance with International Civil Aviation
Standards as Iraqi Airways continues to rehabilitate its aging fleet. The Iraqi Civil
Aviation Authority (ICAA) seeks to transform Iraq’s civil aviation system into a results-
based, value-driven organization of aviation professionals dedicated to excellence on the
ground and in the skies. The critical success factor for this excellence will be an
environment that promotes compliance with International Civil Aviation Organization
(ICAO) Standards and Recommended Practices (SARPS).The global economy is
increasingly integrated. A robust civil aviation system would provide Iraq with increased
access to world markets and links between businesses throughout the world. Aviation
enables the movement of people and goods and functions as a cornerstone of economic
growth. Whether it is employing people, moving goods, or moving people, aviation is
critical to economic growth. According to the International Air Transport Association,
“investment in air transport capacity in developing or transition countries, where
connectivity is currently relatively low, will have a much larger impact on their
productivity and economic success than a similar level of investment in a relatively
developed country.” As a developing country, Iraq’s potential is bright in the aviation
industry. Investment in Iraq’s aviation system offers many opportunities, including airport
operations and management, concessions, security, air traffic control and technical
infrastructure.

Ports:
    Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 48 of 95



Maritime ports serve Iraq as the primary gateway for the import and export of goods and
also provide an entry point for passengers. The ports of Iraq are owned and operated by
the Government of Iraq. The MoT and the General Company for Ports (GCPI) of Iraq
envision the ports of Iraq as the connection bridging the Far East and the West while
serving as an economic catalyst and providing for the welfare of the people of Iraq. The
ports of Iraq strive to operate efficiently and effectively, using sound business practices
and meeting standards defined by the International Maritime Organization. Iraq’s ports
are strategic national assets that contribute to national security, economic development
and political stability. GCPI owns and controls the Iraqi ports of Umm Qasr, Khor Al
Zubair, Abu Fulus and Al-Maqal. The ports are spacious and adaptable to further
expansion. GCPI has systems and procedures in place, though improvements in
operational efficiency and infrastructure investment are needed. The Iraqi work force is
able to handle current operational demands, but would benefit from additional training on
modern port operating practices and procedures. Existing port infrastructure can be
improved upon and modernized to handle the current and future work load. In addition,
the Ministry of Transport is interested in developing new port infrastructure on the Al Faw
peninsula, estimated to cost, if fully developed up to $15 billion. Estimated current
infrastructure investment needs in current port infrastructure range from $250MUSD to
$500M USD.

Railways:
The Iraqi Republic Railroad (IRR) is one of the main modes of surface transportation for
the import and export of goods and efficient hauling of bulk commodities and passengers
within the country. The IRR is owned and operated by the government. Iraq is focused
on the safe transport of containers, bulk commodities and passengers in a cost efficient
and safe environment while maintaining safety and operating standards defined by the
International Union of Railways. The MoT and the IRR hope the railroad will serve as a
primary surface transportation option, connecting customers in Europe, the Far East and
the Gulf States while also serving as an economic growth catalyst. The IRR consists of
2,405 kilometres of track, 109 stations, 31 locomotives and 1,685 units of rolling stock.
Recent investments ($40M USD) in a state-of-the-art computer based train control and
microwave communication system are the beginning of a broad modernization program
for the rail system. Iraq continues intermittent negotiations concerning the establishment
of rail links with Turkey, Kuwait and Saudi Arabia to complete a continuous Euro-Gulf rail
route. Investment in supporting facilities such as inter-modal container terminals and
corporatization of operations under a unified management contract continue to be areas
of interest for Iraq's rail system.

Opportunities                                                       Return to top

Best export opportunities for U.S. transportation-related manufacturers and contractors
are the in the following product and service categories:

x      maritime port management and ancillary facilities development
x      dredging services
x      training development
x      air navigation systems
x      radar and secure communication systems
x      rail rolling stock
x      aircraft maintenance and repair
    Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 49 of 95




x      contractor engineering and technical support services


Web Resources                                                  Return to top

Iraqi Ministry of Transport                www.motrans.gov.iq/english/
Iraqi Civil Aviation Authority             www.iraqcaa.com
Iraq Republic Railways                     www.iraqrailways.com
General Company Ports of Iraq              www.iraqports.com
State Company for Maritime Transport       www.scmt.gov.iq/english/
US Commercial Service in Iraq              www.export.gov/iraq
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 50 of 95



Wheat


Overview                                                            Return to top

The primary importer of wheat is the Ministry of Trade, which must supplement domestic
production with imported wheat to meet the needs of the Public Distribution System.
Private sector imports of wheat occur primarily as flour (milled wheat) and are counted
as wheat equivalent. On average, 65 percent of wheat consumption is imported. Lower
domestic wheat production is anticipated for the 2012 harvest, due to lack of rainfall at
planting time. The need by the Ministry of Trade to maintain adequate wheat
supplies should lead to increased wheat imports of 3.9 million metric tons during
2012/13. However, U.S. export prospects are not expected to return to the 2010/11level
of 1,237 TMT unless major production shortfalls occur in other key production areas.

                                                        Unit: Thousand Metric Tons
                              2009/10       2010/11       2011/12      2012/13
                                                          (estimated)    (estimated)
Total Market Size               5,312         5,782         5,700          5,800
Total Local Production          1,407         2,350          2.0           1,900
Total Exports                     0             0             0              0
Total Imports                   3,905         3,632         3,700          3,900
Imports from the U.S.            307          1,237          600            400
Exchange Rate: 1 USD

Data Sources: US Department of Agriculture/FAS and Post estimates

Sub-Sector Best Prospects                                           Return to top

        x     Center Pivot Irrigation Systems
        x     Farm machinery on farm grain storage

Opportunities                                                       Return to top

        x     Establish dealerships with a local Iraqi partner
        x     Bid on Government of Iraq tenders

Web Resources                                                       Return to top

Ministry of Agriculture -- http://www.moagr.org/english/index.php
US Department of Agriculture/FAS website - http://www.fas.usda.gov/
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 51 of 95



Rice


Overview                                                           Return to top

The primary importer of rice in Iraq is the Ministry of Trade, which must supplement
domestic production with imported rice to meet the needs of the Public Distribution
System. On average, 90 percent of rice consumption is imported. During the past year,
the Ministry has been purchasing lower quality rice, which has increased private sector
imports from origins other than the United States. Demand for higher quality rice is
increasing and private sector imports hold considerable potential for growth in coming
years.


                                               Unit: Thousand Metric Tons (Milled)
                                                           2011         2012
                                2009          2010
                                                        (estimated) (estimated)
Total Market Size              1,240          1,300        1,315        1,415
Total Local Production          115            110          110          110
Total Exports                    0              0            0            0
Total Imports                  1,060          1,150        1,200        1,300
Imports from the U.S.           121            208           41          200
Exchange Rate: 1 USD

Data Sources: USDA/FAS and Post estimates

Sub-Sector Best Prospects                                          Return to top

       x      Water saving technologies
       x      Private-sector imports of U.S. rice


Opportunities                                                      Return to top

       x      Market U.S. long grain rice at the whole and retail level

Web Resources                                                      Return to top

Ministry of Agriculture - http://www.moagr.org/english/index.php
US Department of Agriculture/FAS website - http://www.fas.usda.gov/
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 52 of 95



Poultry


Overview                                                            Return to top

Iraqi poultry production was expected to decline 6 percent during 2011 from the 2010
production level. Growth in the poultry sector was curtailed during the last half of 2010
by high feed prices and disease problems, both of which have carried over into 2011.
Because of this, poultry imports are expected to remain strong during 2012, as Iraqi
importers strive to meet consumer demand. To maintain per capita consumption levels
at the 2010 level, with Iraq’s rapid population growth, will require an annual increase in
poultry supplies of approximately 13 thousand metric tons. Continued economic growth
across Iraq should lead to continued gains in personal income, supporting poultry meat
purchases by consumers. The outlook for continued high consumer prices in the red
meat sector adds to a generally favorable outlook for both poultry production and
imports. A new system of import precertification imposed in July 2011 has been an
impediment to poultry imports, but major suppliers and importers have adjusted to this
new requirement and trade has continued, although with problems.

                                                         Unit: Thousand Metric Tons
                                                             2011        2012
                                 2009          2010
                                                          (estimated) (estimated)
Total Market Size                307            485           430         450
Total Local Production           95             110           150         160
Total Exports                     0              0              0           0
Total Imports                    212            375           280         290
Imports from the U.S.            101             85            103        110
Exchange Rate: 1 USD

Data Sources: USDA/FAS (PSD) and Post estimates

Sub-Sector Best Prospects                                           Return to top

       x       Poultry equipment for modern production facilities

Opportunities                                                       Return to top

       x       Contact the Iraqi Poultry Producers Association to explore opportunities
       x       State Company for Agricultural Supply tenders for poultry equipment

Web Resources                                                       Return to top

Ministry of Agriculture - http://www.moagr.org/english/index.php
US Department of Agriculture/FAS website - http://www.fas.usda.gov/
State Company for Agricultural Supply - http://www.iraqiscas.com/contacte.php
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 53 of 95



Planting Seeds


Overview                                                            Return to top

Demand for planting seeds, especially in the horticultural sector is increasing in Iraq.
Government import controls and testing and certification requirements have limited the
ability of private sector companies to import and sell new seed varieties for major crops,
such as wheat, rice and barley. However, field testing and certification requirements by
the Ministry of Agriculture have been reduced in some cases, leading to more prospects
for these planting seeds. Fruit and vegetable seed imports are unrestricted encouraging
considerable innovation and growth in seed imports. Import demand is expected to
continue to grow, as the Iraqi agricultural sector recovers from years of disruption due to
war.


                                                                Unit: USD thousands
                                                             2011          2012
                                 2009          2010
                                                          (estimated) (estimated)
Total Market Size                 n/a           n/a            n/a          n/a
Total Local Production            n/a           n/a            n/a          n/a
Total Exports                      0             0              0            0
Total Imports
Imports from the U.S.            465            456           800           900
Exchange Rate: 1 USD

Data Sources: US Department of Agriculture/FAS and Post estimates

Sub-Sector Best Prospects                                           Return to top

       x       Farm supply stores
       x       Form cooperative dealerships

Opportunities                                                       Return to top

Make contact with the Iraqi Seed Traders Association to explore opportunities


Web Resources                                                       Return to top

Ministry of Agriculture - http://www.moagr.org/english/index.php
US Department of Agriculture/FAS website - http://www.fas.usda.gov/
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 54 of 95



Return to table of contents


&KDSWHU7UDGH5HJXODWLRQV&XVWRPVDQG6WDQGDUGV

   x   Import Tariffs
   x   Trade Barriers
   x   Import Requirements and Documentation
   x   U.S. Export Controls
   x   Temporary Entry
   x   Labeling and Marking Requirements
   x   Prohibited and Restricted Imports
   x   Customs Regulations and Contact Information
   x   Standards
   x   Trade Agreements
   x   Web Resources


Import Tariffs                                                      Return to top

Iraq recently began imposing import tariffs based on the Harmonized Classification
System ranging from zero to 80%. ,UDTL7DULIIODZ SDVVHGLQ LVscheduled to
go into effect in June 2012. For many products, the tariffs will be a big increase. Up to
now, importers have been subject to a uniform tariff of only 5%, which covered
everything except food, medicine, books, clothing and products related to humanitarian
assistance or Iraq’s reconstruction. 

The tariff schedule can be found here.

Trade Barriers                                                      Return to top

In 2004, Iraq was granted observer status to the World Trade Organization (WTO). As
part of Iraq’s WTO accession bid, they committed to changing the country’s trade
regime, resulting in more transparency and to be more accommodating to non-Iraqi
businesses. However, WTO accession has since stalled, and with it major reforms are
also stalled.

Iraq has trade barriers, mainly regulatory and bureaucratic practices, which restrict the
level of trade and investment. These include government procurement processes for
several Iraqi ministries that contain language to enforce the Arab League Boycott of
Israel (such procurements are required by U.S. law to be reported by U.S. firms to the
Department of Commerce’s Office of Antiboycott Compliance); increasingly stringent
requirements on certificates of origin; a soon-to-be implemented requirement that all
products will have import licenses (June 2012); pre-shipment inspection certification
requirements on agricultural products; increased tariffs to go into effect in June 2012;
and inadequate mechanisms in place to perform these processes or revise them to more
progressive ones. Many of these issues can be traced to Iraq having been largely
absent from the international trading stage for more than three decades, other than with
regional trading partners, and having little experience with free trade as a result. The
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 55 of 95



U.S. Government and international organizations are working with Iraq to try to
ameliorate these barriers, with mixed success.

Security:
Security remains a serious concern for both domestic and international businesses.
Though violent acts have declined remarkably, security must still be factored into doing
business in Iraq. Recent restrictions have been placed on security firms operating in
Iraq limiting the services they provide. If you are planning on visiting Iraq, please be
aware of the latest State Department travel warning, and register your presence with the
U.S. Embassy in Baghdad through their on-line registration page.

Commercial Disputes Settlement:
There is not yet a transparent, comprehensive legal framework in place for resolving
commercial disputes. Iraqi commercial law is still developing, but some progress has
been made. There is a nascent system of specialized commercial courts who only hear
commercial disputes. Though the court system is still being developed, it is uncertain
whether judgments will be enforced in a timely manner. Iraq is not a signatory to the
New York Convention of 1958 on the Recognition and Enforcement of Foreign Arbitral
Awards. Domestic arbitration is fairly well defined and is provided for in Articles 251-276
of the Iraqi Civil Procedure Code, which require arbitration agreements to be in writing.
Panels of arbitrators are available through the Iraqi Union of Engineers, the Iraqi
Federation of Industries, and private arbitrators.

Entry and Visa Requirements:

To enter Iraq, passports, valid for at least six months, and visas are required of all U.S.
citizens. An Iraqi visa may be obtained through the Iraqi Consulate in Washington, D.C.
All visitors to Iraq must obtain a visa prior to travel. Business visitors can apply for a
business visa at the Iraq Embassy in Washington. Foreign investors can request
support from the National Investment Commission in expediting a visa. You are
encouraged to submit your visa application as far in advance of travel as you can as the
delay can be months. Once admitted to the country, visitors must obtain an arrival
sticker and submit a blood sample taken by the Iraq Ministry of Health within 10 days of
entry. Arriving passengers are reminded of this requirement upon admission. Iraq has
imposed HIV/AIDS travel restrictions on all visitors. At this time, there is no waiver
available for this ineligibility. Please verify this information with the Embassy of
Iraq before you travel.

As of the date of this report, immigration officials in the Iraqi Kurdistan Region (IKR)
routinely were allowing U.S. citizens to enter Iraq without a valid Iraqi visa; however, the
airport-issued IKR visa is not valid outside the IKR, and U.S. citizens are not permitted to
travel within the rest of Iraq with the IKR-issued visa. The IKR visa is valid for 10 days.
U.S. citizens who plan to stay for longer than 10 days require an extension to their IKR
visa; this can be obtained by visiting the local residency office. In addition, it is difficult for
U.S. citizens to obtain residency authorization outside the IKR without first obtaining a
valid Iraqi visa.

Visit the Embassy of Iraq for the most current visa information. The Embassy is located
at 3421 Massachusetts Ave, NW, Washington, DC 20007; phone number is 202-742-
1600; fax number is 202-333-1129.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 56 of 95



Travel to all other areas of Iraq requires a visa. For directions on the current Iraqi visa
registration process, go to www.iraqiembassy.us/consular-services/visas or call the Iraqi
Embassy at (202) 483-7500.

Corruption:
Corruption in all areas remains a significant problem. The former regime's control of the
economy left a legacy of heavy state procurement and subsidies distorting market
prices. Unfortunately, undoing this legacy will be a long process, and businesspersons
still may have to contend with requests for bribes or kickbacks from government officials
at all levels. Under the U.S. Foreign Corrupt Practices Act, U.S. companies may not
legally comply with such requests.

Transparency International, in its Corruption Perception Index (CPI), has consistently
ranked Iraq at or near the bottom of their list. Corruption remains a major challenge that
calls for substantial reform of Iraqi laws and implementing institutions designed to
combat it.

Iraq signed and ratified the United Nations Convention against Corruption (UNCAC) in
March 2008, and are evaluating changes that are required to come into compliance.
Iraq has taken several steps to root out corruption. More than one high-profile GOI
official has faced public arrest and trial on corruption charges; however, the prosecution
and enforcement of corruption charges remains inconsistent. Iraq has also endorsed the
Extractive Industry Transparency Initiative (EITI) and is seeking to become a full
member.

Delayed Payments:
For large procurement, Iraq has had trouble in the past with budgeting for and executing
payment. This issue is an important concern for affected American companies. Payment
delay has forced some U.S. companies to renegotiate finance and delivery terms with
the respective GOI Ministry. If you experience such problems, you should bring this
issue to the attention of the U.S. Embassy in Baghdad.

Intellectual Property Protection:
Iraq offers the basic intellectual property protections but currently lacks a functional
enforcement mechanism. Iraqi security forces and police have other priorities than IP
enforcement. Therefore, it is imperative that rights holders police their goods.
Companies should seek advice from local attorneys or IP consultants regarding
registration of copyrights, trademarks, and patents. The U.S. Commercial Service can
provide a list of local lawyers upon request.

It is the responsibility of the rights holders to register, protect, and enforce their rights
where relevant, retaining their own counsel and advisors. In many countries, rights
holders who delay enforcing their rights in a mistaken belief that the U.S. government
can provide a political resolution to a legal problem may find that their rights have been
eroded or abrogated due to doctrines such as statutes of limitations, laches, estoppel, or
unreasonable delay in prosecuting a law suit. In no instance should U.S. government
advice be seen as a substitute for the obligation of a rights holder to promptly pursue its
case.

The offices that register patents, trademarks, and copyrights, are currently spread
across several ministries. The Central Organization on Standards and Quality Control
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 57 of 95



(COSQC), an agency within the Ministry of Planning, handles the patent registry and
industrial design registry; the Ministry of Culture handles copyrights; and the Ministry of
Industry and Minerals houses the office that deals with trademarks. There is a draft law
in the works that would consolidate all the offices under a single Ministry; however, while
the draft law will offer adequate statutory IPR protections, it has been stalled in the
constitutional review process since mid-2007.

Iraq is a signatory to several international intellectual property conventions, and to
regional or bilateral arrangements, which include:

-- Paris Convention for the Protection of Industrial Property (1967 Act) ratified by Law
No. 212 of 1975.

-- World Intellectual Property Organizations (WIPO) Convention; ratified by Law No. 212
of 1975. Iraq became a member of the WIPO in January 1976.

-- Arab Agreement for the Protection of Copyrights; ratified by Law No. 41 of 1985.

-- Arab Intellectual Property Rights Treaty (Law No. 41 of 1985).

Arab League Boycott:
Certain Ministries and political trends still adhere to the Arab League Boycott of Israel.
Despite a 2009 Council of Ministers decision directing GOI Ministries to not enforce the
Arab League Boycott, the problem persists where. Notably, ALB requests are primarily
seen in Ministry of Health, South Oil Company, and Patent Applications to the Ministry of
Planning. Advice on boycott and anti-boycott related matters is available from the U.S.
Embassy or from the Office of Anti-Boycott Compliance in Washington, D.C. at (202)
482-2381.

Import Requirements and Documentation                                 Return to top

U.S. firms seeking to export to Iraq must comply with Iraqi customs regulations. The
following customs documents are required for imports under the Iraqi Law of Customs
No. 23 (1984) and are outlined on the website of the Iraqi Trade Information Center
(http://www.iraqitic.com/):

   •   Customs Declaration Form
   •   Commercial invoice approved by the Chamber of Commerce and Industry or any
       other authority accepted by the customs administration, and certified by the
       concerned authorities (documents must contain actual signatures, as digital
       signatures are not recognized by Iraqi Customs)
   •   Bill of Lading or similar document establishing a visible link between the cargo
       and the contract
   •   Certificate of Origin, certified by the Chamber of Commerce and Industry or
       similar body. Recently, the GOI implemented stipulations that Certificates of
       Origin must then be notarized by the Iraqi Embassy in the country of product
       origin. This is likely to result in further delay.

Certifying Documents for Iraqi Ministries:
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 58 of 95



Many Iraqi ministries require importers to provide authenticated/certified documents from
their home governments. If such documents are requested, companies should get as
much detail as possible about the certification requirements and be sure to follow those
instructions closely.

The following guidelines outline the formal procedures required to authenticate
documents in the United States and provide some guidance on other types of
certification available:

   x   The State Department offers document authentication services for U.S. firms
       conducting business with a foreign government. This process is detailed on the
       State Department’s website: http://www.state.gov/m/a/auth/
   x   When certification from a Chamber of Commerce is required, companies in the
       past have used the National U.S. Arab Chamber of Commerce (NUSACC).
       NUSACC states that certification can usually be given on the same day provided
       the documents are received before noon. Other bilateral chambers of commerce
       will also provide this service.
   x   If a company is asked for certification from the Iraqi Embassy, contact the
       Embassy of Iraq’s Commercial Office. In the United States, the Iraqi Commercial
       Office is located at 1155 15th Street, Suite# 1100, Washington, D.C. 20005
       and can be reached at commercialattache@icous.org, (202) 822-2088 or can
       be visited online here.

Iraqi Customs:
Pre-importation inspections of imported goods are required. In accordance with the Law
No 54 of 1979 (Article 3/ Clause 8) authorizing the Central Organization for
Standardization and Quality Control (COSQC) to conduct testing, analysis, inspection
and quality control either directly or through accredited laboratories, COSQC had
selected two companies that conduct such pre-importation inspection. The GOI since
has terminated its contract with one of the two firms and has solicited applications.

The inspection program is launched by COSQC with the aim of protecting Iraqi
consumers, producers, environment, public safety and national economy from using
substandard products as well as to restrict the importation of inferior, debased and fake
product.

The Process

The exporter will submit one of the two companies providing inspection services with the
following documents to initiate the process:

   •   Request for Certification (indicating the Point of Entry in Iraq)
   •   Proforma invoice
   •   Letter of Credit (where applicable)
   •   Conformity documents (test reports, quality certificates, analysis reports, etc.)
   •   Company’s Quality Management System documents (ISO 9000, ISO 22000,
       ISO/TS 16949, etc.)

One of the two companies will verify the conformity of the documents / goods to the
applicable Iraqi Standards and Technical Requirements. The inspection company will
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 59 of 95



also organize, depending on the certification scheme, the physical inspection of the
cargo and, if necessary, will take samples for testing.

After the verification process, including physical inspection, has been completed with
satisfactory results, the exporter will supply the Final Invoice and the Transport
Document (BL, AWB, etc.) to allow the issuance of the Certificate of Conformity (CoC).
The Certificate of Conformity is a necessary document to import goods into Iraq and to
clear goods through Customs. The inspection company will perform verification at the
border point of entry in Iraq in order to authenticate the CoC, to check the condition of
the shipment, the consistency between the CoC and import documentation and to
visually check the packages or goods whenever customs open a container.

Business Registration in Iraq:
U.S. companies seeking to operate in Iraq, or to provide goods or services directly to the
Iraqi government, are required to register with the Iraqi Ministry of Trade. U.S.
companies engaged strictly in exporting to Iraq are not required to register.

For instructions on completing the business registration process, please visit the website
of the Iraqi Commercial Office at the Embassy of Iraq in Washington, DC http://www.ico-
us.org/BusinessRegistrationInIraq/tabid/67/language/en-US/Default.aspx. For questions
regarding business registration in Iraq, U.S. companies should contact the Iraqi
Commercial Office at (202) 822-2088 or commercialattache@icous.org.

U.S. Export Controls                                                Return to top

Current U.S. export license requirements for Iraq are not that different from those that
apply to many other foreign markets and are similar to those that apply to other foreign
markets in the Middle East. To determine if an export license is needed, an exporter
should consult the regulations regarding licensing requirements and procedures for
exporting and re-exporting to Iraq, as described by the U.S. Department of Commerce’s
Bureau of Industry and Security (BIS) and available online here. Firms may also wish to
consult BIS’s list of Frequently Asked Questions for Iraq here. Finally, companies may
contact the BIS Exporter Counseling Division at 202-482-4811 or online at its Contact
BIS page here.

The BIS controls on exports to Iraq are unique in some aspects, including the
parameters of “end-use controls” and the licensing requirements for transfers within Iraq.
The Department of Commerce advises companies to review BIS’s posted guidance
carefully and contact the BIS Exporter Counseling Division with any questions.

When working with BIS, an exporter should have the following information available:
Export Control Classification Number (ECCN), description of export item, destination of
export, who will receive the product(s), intended use of the export, and other activities
the recipient of the export is involved in. The ECCN is an alpha-numeric code (e.g.
3A001) that describes a particular item or type of item, and shows the controls placed on
that item. All ECCNs are listed in the Commerce Control List (CCL) (Supplement No. 1
to Part 774 of the Export Administration Regulations), which is available from the BIS
website [http://www.bis.doc.gov/]. Items that are not specifically described on the CCL
but that are still subject to the Export Administration Regulations are designated as
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 60 of 95



EAR99. BIS’s Exporter Counseling Division can assist companies to determine their
products’ ECCN or EAR99 designation.

Prohibited Persons for Iraq:
Trade with certain persons in Iraq, associated with the former Saddam Hussein Regime
or engaged in other illegal activity, continues to be prohibited. For more information on
BIS export license requirements that apply to restricted end-users, consult part 744 of
the Export Administration Regulations, Title 15 Code of Federal Regulations here. You
should also verify that the entity you are exporting to does not appear on the lists
identified here .

The Office of Foreign Assets Control (OFAC) of the U.S. Department of the Treasury
also administers and enforces economic and trade sanctions. These prohibitions are
based on U.S. foreign policy and national security goals against targeted foreign
countries, terrorists, international narcotics traffickers, and those engaged in activities
related to the proliferation of weapons of mass destruction. OFAC sanction lists can be
found here, and you should verify that the entity you are exporting to does not appear on
an OFAC list.

Sale of arms and ammunitions is managed through a Foreign Military Sales (FMS)
program of the U.S. Department of Defense.

Temporary Entry                                                     Return to top

N/A

Labeling and Marking Requirements                                   Return to top

Please refer to Standards sub-section below.

Prohibited and Restricted Imports                                   Return to top

The importation of certain articles is either prohibited or requires special approval from
Iraqi authorities. Importing the following products requires special approval: agriculture
seeds, live animals, chemicals and harmful materials, pharmaceutical products, products
containing alcohol, pornography, and archaeological artifacts.

The Ministry of Agriculture inspects all agricultural products and livestock, as well as
issues health certificates for livestock. The Ministry of Health inspects and issues health
certificates for manufactured food products. Details of these regulations may be found at
the websites of each Ministry.


Customs Regulations and Contact Information                         Return to top



Iraq recently began imposing import tariffs based on the Harmonized Classification
System ranging from zero to 80%. For many products, this will be a big increase. Up to
now, importers have been subject to a uniform tariff of only 5%, which covered
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 61 of 95



everything except food, medicine, books, clothing and products related to humanitarian
assistance or Iraq’s reconstruction.

Under the Investment Law, any projects initiated through NIC, or established in a Free
Zone, will be exempt from this tariff for a period of time, as determined by import type.


Standards                                                           Return to top

   x   Overview
   x   Standards Organizations
   x   Conformity Assessment
   x   Product Certification
   x   Accreditation
   x   Publication of Technical Regulations
   x   Labeling and Marking
   x   Contacts


       Overview                                                     Return to top

Iraq is a member of the International Organization for Standardization. The Central
Organization of Standardization and Quality Control (COSQC), housed within the
Ministry of Planning, is responsible for monitoring product standards in Iraq. COSQC
inspects local goods according to health and safety parameters.

The National Center for Standards and Certification Information (NCSCI) at the National
Institute of Standards and Technology (NIST) in the U.S. Department of Commerce
provides information on U.S. and foreign standards, technical regulations, and
conformity assessment procedures for non-agricultural products. NCSCI staff responds
to requests for information by identifying relevant standards and regulations, and by
referral to the appropriate standards-developers or private-sector organizations. Under
copyright restrictions, NCSCI cannot provide copies of standards, but NCSCI does
provide sources for accessing standards.

U.S. companies can register for the 1RWLI\86 service to learn about and comment on
proposed changes to foreign standards, technical regulations, and conformity
assessment procedures that may affect U.S. access to global markets. 

       Standards Organizations                                      Return to top

Iraq is a member of the International Organization for Standardization. The Central
Organization of Standardization and Quality Control (COSQC) is responsible for
monitoring product standards in Iraq. COSQC inspects local goods according to health
and safety parameters.

COSQC's contact information:
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 62 of 95



Tel: +964 1-776-1980
Fax: +964 1-776-1981
E-mail: cosqc@yahoo.com


       Conformity Assessment                                         Return to top

COSQC Law No. 54 of 1979 (Article 3/Clause 8) lists the following products under
COSQC's charge.

Bureau Veritas is currently operating in Iraq, and the GOI currently is reviewing the
applications of other firms to determine which one(s) will be permitted to assist with
inspections.


       Product Certification                                         Return to top

Iraq applies product certification according to Iraqi standards. Iraq references other
internationally recognized standards (i.e., ASTM, ISO, ANSI) for their national standards.
However, officially the Iraqi government requires strict adherence to Iraq standards in
the import inspection regime.

Product certification takes place through ICIGI. There is a Pre-Importation Inspection,
Testing, and Certification of Goods into Iraq (ICIGI), relative to the COSQC Law No. 54
of 1979 (Article 3/Clause 8). Under this program, COSQC requires that regulated
imported products whose standard specifications were declared compulsory under the
provisions of COSQC Act 1983 are to be inspected for conformity to the relevant Iraqi
standards and technical requirements."

Please contact Bureau of Veritas for more details regarding verification procedures and
documentary requirements at iraq.conformity@bureauveritas.com or consult the process
at www.bureauveritas.com/iraq-conformity.


       Accreditation                                                 Return to top

The Ministry of Planning is seeking to build five national laboratories and capacity within
the COSQC for accreditation. A national labs accreditation body was established in
2003. Aside from that, there are no other accreditation bodies in Iraq.

       Publication of Technical Regulations                          Return to top

The Official Gazette of the Republic of Iraq is named "Alwaqai Aliraqiya," but COSQC
does not publish reports of their technical committees in the national gazette with
regularity.

The COSQC sends letters to domestic industry members notifying them of proposed
standards, but does not notify foreign firms or association bodies. In discussions, they
are open to the idea of sending notification to international bodies.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 63 of 95



The COSQC intends to publish its current standards requirements, laws and regulations,
but they are in the process of revising most of them.

The page on their website for “laws and regulations” is currently under construction.


       Labeling and Marking                                         Return to top

Cargo moving to Iraq should be well stabilized, secured and preferably have the
contents fully concealed.

Marking on boxes or crates should be directly on the box or crates in ink or paint rather
than on removable tags or labels. Country of origin should be clearly marked and
indicated.

The date of manufacture and expiration of canned and preserved food items has to be
embossed or printed on the packaging.

The contents of pharmaceutical products must be clearly printed on the packaging.
Pesticide labeling must be in Arabic and English.

Local business people may only import products that comply with the labeling and
marking requirements issued by the Department of Standards and Specifications or the
responsible government ministry.

       Contacts                                                     Return to top

COSQC's contact information:

Tel: +964 1-776-1980
Fax: +964 1-776-1981
E-mail: FRVTF#\DKRRFRP


Trade Agreements                                                    Return to top

Iraq signed a Trade and Investment Framework Agreement (TIFA) with the United
States on August 11, 2008, designed to improve trade and investment flows between the
two countries. However, Iraq has not yet ratified the treaty, something the Council of
Representatives insists must happen before the TIFA enters into effect. Iraq is a party to
the Multi Investment Guarantee Agreement (MIGA), and has observer status in the
World Trade Organization (WTO) but is not yet a full member. . In addition, Iraq is
currently party to nine separate multiparty agreements within the Arab League, as well
as 32 other bilateral agreements worldwide.

Iraq has also concluded Free Trade Agreements with the following countries:

                      Algeria              Egypt
                      Jordan               Lebanon
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 64 of 95




                      Oman           Qatar
                      Syria          Sudan
                      Tunisia        UAE
                      Yemen


Web Resources                                             Return to top

Baghdad Business Centre – www.baghdadbusinesscenter.org
Central Bank of Iraq – www.cbi.iq
Ministry of Oil – www.oil.gov.iq/
Trade Bank of Iraq – www.tbiraq.com

Return to table of contents
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 65 of 95




5HWXUQWRWDEOHRIFRQWHQWV


&KDSWHU,QYHVWPHQW&OLPDWH

   x   Openness to Foreign Investment
   x   Conversion and Transfer Policies
   x   Expropriation and Compensation
   x   Dispute Settlement
   x   Performance Requirements and Incentives
   x   Right to Private Ownership and Establishment
   x   Protection of Property Rights
   x   Transparency of Regulatory System
   x   Efficient Capital Markets and Portfolio Investment
   x   Competition from State Owned Enterprises
   x   Corporate Social Responsibility
   x   Political Violence
   x   Corruption
   x   Bilateral Investment Agreements
   x   OPIC and Other Investment Insurance Programs
   x   Labor
   x   Foreign-Trade Zones/Free Ports
   x   Foreign Direct Investment Statistics
   x   Web Resources


Openness to Foreign Investment                                     Return to top

Investor interest in Iraq has risen strongly since 2008, following substantial
improvements in the security situation. The International Trade Centre (ITC)—a joint
venture of the United Nations and the WTO calculated more than $1.4 billion of FDI
inflows in 2010 (most recent statistics available), an approximate 45 percent increase
per year since 2007. In 2010, private sources estimated over $40 billion in new
investments were in the planning stages, including private investment in some major
infrastructure and housing construction projects.

Potential investors still are concerned about security, but now are more likely to cite
regulatory hindrances and other practical barriers to doing business as their key issues.
While the end of 2009 and early 2010 saw a series of high-profile bombings targeting
hotels and government offices, the frequency of broader sectarian violence and acts of
terrorism remained relatively low during 2011. Despite the prolonged political vacuum
caused by the government formation process for most of 2010 and 2011, the
Government of Iraq (GOI) and the Iraqi private sector continued to make incremental
progress toward improving the business and investment climate. In particular, the GOI
has created a special commercial court in Baghdad for disputes involving foreign
investors, with plans to create three more in Basrah, Mosul, and Karbala; and the GOI
issued regulations intended to ease access to land for foreign investors, which has been
a significant bottleneck to new projects.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 66 of 95



The GOI has held three oil and gas licensing (“bid”) rounds since 2009, in which 44
foreign firms were allowed to bid for contracts to develop a significant portion of Iraq’s oil
and gas resources. A planned fourth bid round has been postponed twice already and
will not be held until the end of May 2012 at the earliest. In 2010, the GOI held a
symposium intended to attract investment into Iraq´s oil refineries, and auctioned rights
to develop three natural gas fields. The awarded contracts could increase Iraqi
production of crude oil five-fold over seven years, although internal infrastructure
limitations and other factors will likely limit full realization of this potential. Iraq’s oil and
gas licensing rounds in 2009 and 2010 were widely regarded as transparent and
competitive. In addition, the oil and gas contracts awarded could bring billions of dollars
in foreign direct investment in related industries in the coming years and spur the growth
of the foreign and domestic private sector in Iraq.

Despite these positive developments, the overall investment climate remained
challenging, especially for small and medium investors. Potential investors should
prepare themselves for significant security costs; cumbersome and confusing
procedures for business visas and new business registration; long payment delays on
some Iraqi government contracts; and sometimes unreliable, non-transparent or even
non-existent dispute resolution mechanisms. Allegations of corruption are still common,
and the legacy of central planning and inefficient state owned enterprises continues to
inhibit economic development. In Doing Business 2011: Making a Difference for
Entrepreneurs, the World Bank ranked Iraq 164 out of 183 countries in its overall “ease
of doing business” category.

The GOI has publicly stated its commitment to attracting foreign investment and took
several steps in 2010 to improve its investment climate. The National Investment Law
(NIL), originally passed in 2006, provides a baseline for a modern legal structure to
protect foreign and domestic investors in addition to tax and other incentives. (A copy of
the National Investment Law can be obtained from the U.S. Department of Commerce
Iraq Task Force website – http://www.export.gov/iraq/.) An amendment to the NIL,
passed in early 2010, allows for limited foreign ownership of land, albeit solely for the
purpose of developing residential real estate projects. The amendment also sought to
bring clarity to land allocation and use, a major inhibitor to investment. In December
2010, the GOI approved implementing regulations to the amendment, which are
intended to specify the conditions not only for ownership of land for housing but also for
long-term leasing of land for other types of investment projects. As of early 2012, Iraqi
authorities still were in the process of interpreting these regulations and applying them to
specific licensees. Many licensed investment projects remain stalled due to continuing
confusion over land use at both the provincial and national levels.

Formed in accordance with the NIL of 2006, the National Investment Commission (NIC)
and the Provincial Investment Commissions (PICs) are designed to be “one-stop shops”
that can provide information, sign contracts, and facilitate registration for new foreign
and domestic investors. The NIC and the PICs, however, are still works in progress.
Investment Commissioners struggle with unclear lines of authority, budget restrictions,
and the absence of regulations and standard operating procedures. An overall lack of
legislative clarity regarding the NIL and the GOI’s relative lack of infrastructure
coordination means that many of the investments that have received NIC approval have
yet to break ground.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 67 of 95



Under the U.S.-Iraq Strategic Framework Agreement, U.S. and Iraqi officials continue to
work together to identify and alleviate problems in Iraq’s business and investment
climates. A Department of Commerce-led trade mission of U.S. businesses to Iraq in
October 2010 opened new opportunities for U.S. firms in Iraq and underscored the
desire of Iraqi firms to partner with U.S. companies. The State Department, Department
of Commerce, and U.S. Chamber of Commerce sponsored a workshop, “Doing
Business in Iraq,” in March 2012 for U.S. companies. Individual governments and
international organizations also manage numerous programs in support of private sector
development in Iraq, which cumulatively are laying the foundation for future growth.

In November 2010, Iraq’s Supreme Judicial Council established the First Commercial
Court of Iraq, a court of specialized jurisdiction for disputes involving foreign investors
that is part of a national strategy to improve Iraq’s investment climate. This court began
hearing cases in January 2011. It has jurisdiction only over cases involving a foreign
party in Baghdad province; Iraqi judicial officials have expressed interest in opening
similar courts in Basrah, Mosul and Babil.

Both the national government and the Kurdish Regional Government (KRG) have the
right to regulate investment. The KRG has its own investment law (Law 89 of 2004) and
its own Investment Commission. The most significant difference between the KRG
investment law and the national law is that the regional law allows foreigners to own
land. Under the Iraqi Constitution, when there is a contradiction between regional and
national legislation in the area of land ownership, the regional law applies.

Currency Conversion and Transfer Policies                                    Return to top

The currency of Iraq is the Dinar (IQD - sometimes referred to as the New Iraqi Dinar).
Iraqi authorities confirm that in practice there are no restrictions on current and capital
transactions involving currency exchange as long as underlying transactions are
supported by valid documentation. The International Monetary Fund’s annual publication
on Exchange Arrangements and Restrictions states that: “Restrictions on capital
transactions are not enforced; however, documentation and reporting requirements
apply.” The National Investment Law contains provisions that, once implemented, would
allow investors to maintain Iraqi bank accounts and transfer capital within Iraq and
across its borders.

The Government of Iraq’s monetary policy has focused on maintaining price stability
while seeking to maintain exchange rate predictability by gradually appreciating the IQD
against the US dollar. Banks may engage in spot transactions in any currency, but they
are not allowed to engage in forward transactions in Iraqi Dinar for speculative purposes.
There are no taxes or subsidies on purchases or sales of foreign exchange.

Improved security has allowed for an increased supply of goods and services which,
along with the Central Bank’s monetary and exchange rate policies, have continued to
help temper inflation. The CBI has brought inflation down from a peak of more than 70
percent in 2006 to below 10 percent since early 2008, primarily through appreciating the
currency. Year-on-year inflation stayed below 4 percent in 2011.

Expropriation and Compensation                                       Return to top
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 68 of 95



Article 23 of the Iraqi Constitution prohibits expropriation in Iraq, unless it is "for the
purpose of public benefit in return for just compensation." The constitutional provision
further stipulates that this provision shall be regulated by law, but the government has
yet to pass such legislation. Article 12 of the National Investment Law (NIL) also
guarantees “non-seizure or nationalization of the investment project covered by the
provisions of this law in whole or in part, except for a project on which a final judicial
judgment was issued.” As a result, whether foreign investors will enjoy protection from
expropriation that meets international standards will likely depend on domestic
implementing legislation and/or future bilateral treaty obligations with investor states.
The United States does not have a Bilateral Investment Treaty (BIT) with Iraq.


Dispute Settlement                                                    Return to top

While the law of domestic arbitration is fairly well developed in Iraq, international
arbitration is not sufficiently supported by Iraqi law. Iraq is a signatory to the League of
Arab States Convention on Commercial Arbitration (1987) and the Riyadh Convention
on Judicial Cooperation (1983), and is considering, but has not yet signed or adopted,
the two most important legal instruments for international commercial arbitration: The
United Nations New York Convention on Recognition and Enforcement of Foreign
Arbitral Awards (1958 -- commonly called the New York Convention) and the attendant
rules and procedures established by the UN Commission on International Trade Law
(UNCITRAL). Article 27 of the NIL, which details the rights of Iraqis and foreigners with
respect to Iraqi law, refers to dispute resolution. However, the absence of implementing
regulation makes application of the law uncertain in practice.

Domestic arbitration is provided for in Articles 251-276 of the Iraqi Civil Procedure Code,
which require arbitration agreements to be in writing. Panels of arbitrators are available
through the Iraqi Union of Engineers, the Iraqi Federation of Industries, and private
arbitrators.


Performance Requirements and Incentives                               Return to top


The NIL offers equal incentive to both domestic and foreign investors. However, the lack
of precedent or implementing regulations to the NIL continues to result in uncertainty
regarding the application of the articles contained therein. The NIL allows for investors to
take out capital brought into Iraq, and its proceeds, in accordance with the law. Foreign
investors are able to trade in shares and securities listed on the Iraqi Stock Exchange. In
principle, the law also allows investors who have obtained an investment license to enjoy
exemptions from taxes and fees for a period of ten years. Hotels, tourist institutions,
hospitals, health institutions, rehabilitation centers and scientific organizations also are
granted additional exemptions from duties and taxes on their imports of furniture and
other furnishings. The exemption increases to fifteen years if Iraqi investors own more
than fifty percent of the project.


Right to Private Ownership and Establishment                          Return to top
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 69 of 95



Foreign investors in Iraq are able to own enterprises as well as investment portfolios in
shares and securities. Prior to the 2009 amendment to the National Investment Law, the
NIL did not allow foreigners to own land. The amendment allows foreign interests to
own land in Iraq for the express purpose of developing residential real estate projects. In
addition, the amendment sought to clarify the land use aspect of the NIL, in which
foreign investors are permitted to rent or lease land for up to fifty years (renewable).

In December 2010, the GOI approved implementing regulations to this amendment, in
the form of a Prime Ministerial decree. The regulations allow investors to obtain land for
residential housing projects with no initial down payment. The government instead is
compensated by receiving a specified percentage of units built once the project is
completed. The percentages are given in ranges that vary by location: urban center,
provincial center, outside city limits, and so on.

For nonresidential, commercial investment projects--including agriculture, services,
tourism, commercial, and industrial projects--the decree allows for leasing and
allocation of government land but not ownership. The terms and duration of these leases
will vary, depending on the type of project and negotiations between the parties. Land for
nonresidential projects may be leased without an initial down payment, and
compensation will be either a percentage of pre-tax revenue or a specified percentage of
the “rent allowance” for the land--a figure determined by a formula specified in an earlier
law. These smaller percentages of the “rent allowance” rate--ranging from 1 percent to
25 percent--amount to significant rent reductions for leased land, as specified by type of
investment project in the decree. As of the end of 2011, Iraqi authorities were still in the
process of interpreting these regulations and applying them to specific licensees.


Protection of Property Rights                                        Return to top

Iraq currently does not have adequate statutory protection for intellectual property rights
(IPR). The Central Organization on Standards and Quality Control (COSQC), an agency
within the Ministry of Planning, handles patent registry and the industrial design registry;
the Ministry of Culture handles copyrights; and the Ministry of Industry and Minerals
houses the office that registers trademarks. The GOI’s ability to enforce IPR protections
remains weak. USG efforts to bolster understanding of U.S. intellectual property rights
are ongoing, with the Department of Commerce’s Commercial Law Development
Program planning training for Iraqi legislators, judges and attorneys in 2012.

Iraq is a signatory to several international intellectual property conventions and to
regional or bilateral arrangements, which include: Paris Convention for the Protection of
Industrial Property (1967 Act), ratified by Law No. 212 of 1975; World Intellectual
Property Organizations (WIPO) Convention, ratified by Law No. 212 of 1975; Arab
Agreement for the Protection of Copyrights, ratified by Law No. 41 of 1985; and Arab
Intellectual Property Rights Treaty (Law No. 41 of 1985).


Transparency of Regulatory System                                    Return to top

The lack of clear and definitive implementing regulations for the National Investment Law
and its amendment remain a source of delay and confusion in approving investment
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 70 of 95



projects. Once fully implemented, the law would establish a legal framework for
investment. Potential investors, however, would likely still face laws, regulations, and
administrative procedures. PICs have also been active in assisting regional investors.
However, NIC and PIC Commissioners and their staff often lack training and expertise
and are still building an effective “One-Stop Shop” for investors to ease their entrance
into the Iraqi market.

The absence of other laws in areas of interest to foreign investors also creates
ambiguity. Iraqi officials have stated their intent to seek membership in the World Trade
Organization but they have yet to begin the accession process. Iraq passed a
competition law and a consumer protection in 2010, but neither law has been
implemented. In the interim, investors do not have recourse against unfair business
practices such as price-fixing by competitors, bid rigging, and abuse of dominant position
in the market.

The way in which the Iraqi government promulgates regulations can be opaque and lend
itself to arbitrary use. Regulations imposing duties on citizens or private businesses are
required to be published in the official government gazette. However, internal ministerial
regulations are not. This loophole allows bureaucrats to create internal requirements,
procedures, or other “turnstiles” with little or no oversight, which can result in additional
burdens for investors and other businesspersons.

Efficient Capital Markets and Portfolio Investment                     Return to top

The Central Bank of Iraq (CBI) is responsible for conducting monetary policy in Iraq. The
CBI was reorganized by Coalition Provisional Authority (CPA) Order No. 56 as a legal
public entity that has financial and administrative independence. The Iraqi banking
system includes seven state-owned banks, with the three largest (Rafidain Bank,
Rasheed Bank, and Trade Bank of Iraq) accounting for about 96 percent of banking
sector assets. There are also 36 privately owned banks licensed by the CBI (see CBI’s
website – http://www.cbi.iq). Eleven foreign banks either have licensed branches in Iraq
or have strategic investments in Iraqi banks.

Although the volume of lending by privately owned banks is growing, many privately
owned banks do more business providing wire transfers and other fee-based transaction
services than lending. Businesses, therefore, largely self-finance or obtain credit from
individuals in private transactions. Financial transfers from the government to provincial
authorities or individuals, rather than business loans, are the major activity of the state-
owned banks. Iraq’s economy remains primarily cash-based.

The Trade Bank of Iraq (TBI) was established as an independent government entity
under CPA Order No. 20 in 2003. The TBI’s main purpose is to provide financial and
related services to facilitate import trade, particularly through letters of credit (LCs). In
2009, the Ministry of Finance (MOF) opened the government LC business by granting
private banks permission to issue them for less than $4 million; however, private banks
report that they have yet to receive any LCs over $2 million.

The National Investment Law allows for foreign investors to exchange shares and
securities listed in the Iraq Stock Exchange (ISX) (Web: http://www.isx-
iq.net/isxportal/portal/homePage.html?currLanguage=en.)
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 71 of 95



The NIL also allows foreign investors to form investment portfolios. Automation of the
ISX was completed in 2009, and dematerialization of shares through the use of
electronic bookkeeping instead of physical certificates is in progress.


Competition from State Owned Enterprises                             Return to top

The Iraqi government currently operates over 176 state-owned enterprises (SOEs), a
legacy of the central planning system of Iraq’s former regime. These firms employ over
700,000 Iraqis, many of whom are underutilized. As a result of years of sanctions and
war, most of these SOEs suffer from underinvestment or damage. Many of them are
non-viable, although some have adapted and are producing goods—some with foreign
partners. Many goods in Iraq, ranging from foodstuffs to apparel to light-industrial
products, are imported—a result of both the poor state of Iraq’s industrial base and the
opening of Iraq’s borders in 2003. The GOI proposed an increase in import tariffs in
2010, scheduled for June 1, 2012, that would provide tariff protection for some SOEs. In
addition, the 2012 budget requires the government to purchase goods and services from
SOEs even when imported goods or locally produced goods would be cheaper.

In 2010, Prime Minister Maliki approved a policy to corporatize Iraq’s SOEs, based on a
“Road Map” derived from international best-practices. This program, which is likely to
unfold over a period of up to ten years, is designed to help SOEs develop business and
investment plans and operate on a more commercial basis. In addition to being a
significant economic reform, this program, over the long term, may open additional
opportunities for foreign investors. A handful of Iraqi SOEs already have foreign
investors as partners; this number is expected to grow in the coming years.

The degree to which SOEs compete with private companies depends on the sector. For
example, the Ministry of Communications has sought for many years to create a fourth,
state-owned mobile operating company, to compete with the three existing private
mobile operators. However, the Ministry of Electricity, in response to Iraq’s chronic
power shortages, initiated in 2010 a policy of tendering independent power producer
projects (IPPs), privately-owned power generating companies which will contribute to
Iraq’s electricity grid along with the existing state-owned companies. The IPP initiative
has the potential to attract significant investment.


Corporate Social Responsibility                                      Return to top

Corporate social responsibility is a relatively unknown concept in Iraq. The international
oil companies active in Iraq are required to observe international best practices in this
area as part of their contracts with the GOI. As conditions improve, awareness of
corporate social programs and responsibilities is likely to increase.


Political Violence                                                   Return to top

Despite great improvements since 2008, Iraq still can be a dangerous place. Violence
against both foreigners and Iraqis persists, and the threat of attacks against U.S. citizens
and facilities remains high. In addition, roads and other public areas continue to be
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 72 of 95



dangerous for Iraqi or foreign travelers. Attacks against military and civilian targets
throughout Iraq continue, including indirect fire attacks in the International Zone. In
addition, planned and random killings have occurred, as well as extortions and
kidnappings. U.S. citizens and other foreigners, as well as Iraqi officials and citizens,
have been targeted by insurgent groups and opportunistic criminals for kidnapping and
murder.

The U.S. Department of State issues up-to-date travel warnings for countries throughout
the world, and U.S. companies and visitors are advised to assess carefully the situation
in Iraq by consulting the Department's country-specific web page on Iraq at
http://travel.state.gov/travel/cis_pa_tw/cis/cis_1144.html. The site contains essential
security and safety information regarding travel to Iraq, including the ability to enroll in
the State Department’s Smart Traveler Enrollment Program (STEP).

In addition to violence, investors must be prepared to deal with unreliable delivery of
essential sewer, water, and electrical services and the impact this has on travel,
business development, and operating costs.


Corruption                                                           Return to top

While significant investment opportunities exist, particularly for sophisticated investors,
corruption remains a significant problem in Iraq. The country was tied with Haiti as the 8th
most corrupt country in Transparency International’s 2011 Corruption Perceptions Index,
and ranked in the bottom fifth percentile in the World Bank’s 2010 Control of Corruption
Index. Notably, it ranked in last place among Middle East countries on both indices—
below even Libya, Syria, and Yemen.

Investors may have to contend with corruption in many forms in the country. With
respect to government procurement, there are widespread and credible reports of
bribery, kickbacks and awards to companies connected to political leaders. In some
areas, investors may come under pressure to take on well-connected local partners to
avoid bureaucratic hurdles to doing business. Similarly, there are widespread reports of
corruption involving government payrolls, ranging from “ghost” employees and salary
skimming to nepotism and patronage in personnel decisions. Moving goods into and out
of the country is difficult (Iraq ranks 180th out of 183 countries in “trading across
borders” under the World Bank’s 2011 Doing Business: Making a Difference for
Entrepreneurs—down one place from the 2010 report); bribery to port officials to move
goods appears to be common. In addition, Iraq needs to make major improvements in its
anti-money laundering regime to meet the Middle East North Africa Financial Action
Task Force (MENAFATF) standards. Having joined MENAFATF in 2005, Iraq will
undergo its first mutual evaluation in May 2012 to determine the GOI’s conformity with
the 40-plus-9 recommendations issued by FATF to assess Iraq’s existing Anti-Money
Laundering/Counter Terrorism Financing (AML/CTF) regime.

There are three principal institutions that are working to address the problem of
corruption in Iraq. The Commission of Integrity (COI), established under the Coalition
Provisional Authority (CPA), is an independent government agency responsible for anti-
corruption, law enforcement and crime prevention -- as well as public education on these
topics. The COI investigates allegations of government corruption and refers cases to
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 73 of 95



the Iraqi judiciary. The Board of Supreme Audit (BSA), established in the 1920s, is an
analogue to the U.S. Government’s General Accountability Office (GAO), and is
responsible for auditing government accounts and overseeing public contracts. In
addition, CPA Order 57 established inspectors general (IGs) for each of Iraq’s ministries.
Similar to the role of IGs in the U.S. Government, these offices are responsible for
inspections, audits and investigations within their ministries. Coordination among the
three institutions is currently overseen by the Joint Anticorruption Council (JACC) which
reports to the Council of Ministers, and a small office that advises the Prime Minister on
anticorruption issues. Within the Council of Representatives, corruption issues are the
primary responsibility of the Integrity Committee.

None of these institutions have effective jurisdiction in Iraq’s Kurdistan Region (IKR).
The Kurdistan Regional Government (KRG) is currently merging two regional offices of
the BSA into a regional Bureau of Supreme Audit, and passed legislation in 2011to
establish a regional Commission of Public Integrity. The Kurdistan Regional Parliament
has also established an integrity committee to promote anticorruption efforts in the
region.

Iraq signed and ratified the United Nations Convention against Corruption in March 2008
and in March, 2010, unveiled a strategy to achieve compliance with the convention. The
strategy, which is coordinated by the JACC, and under the supervising authority of the
COI, includes a detailed 5-year action plan, addressing more than 200 specific areas. By
the end of 2010, all Iraq’s ministries had submitted their individual plans to carry out the
strategy, and most had begun implementation. Iraq is also a candidate country under the
Extractive Industry Transparency Initiative (EITI) (http://eiti.org) and has drafted an
action plan towards fulfilling the criteria for full EITI membership. It has until August 9,
2012, to undergo EITI validation to determine whether the country is compliant, and
either will get an extension of 1.5 years to comply, or will be suspended from the
initiative. As of mid-January, Iraq appeared to be on-track to avoid suspension and
receive the 1.5-year extension, but the country will have to do more to become
compliant.

While their capabilities have improved significantly in recent years, Iraq’s anti-corruption
institutions are not yet powerful enough to fully address high level corruption in the
country. The independence of the institutions has also been weakened by a failure of the
government to seek COR confirmation of the appointment of key anti-corruption officials,
which leaves many key officials in an acting capacity, and so subject to removal at any
time by the Prime Minister. It remains to be seen how vigorously the new Iraqi
Government will move to address these challenges.

**********************
Corruption, including bribery, raises the costs and risks of doing business. Corruption
has a corrosive impact on both market opportunities overseas for U.S. companies and
the broader business climate. It also deters international investment, stifles economic
growth and development, distorts prices, and undermines the rule of law.

It is important for U.S. companies, irrespective of their size, to assess the business
climate in the relevant market in which they will be operating or investing, and to have an
effective compliance program or measures to prevent and detect corruption, including
foreign bribery. U.S. individuals and firms operating or investing in foreign markets
should take the time to become familiar with the relevant anticorruption laws of both the
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 74 of 95



foreign country and the United States in order to properly comply with them, and where
appropriate, they should seek the advice of legal counsel.

The U.S. Government seeks to level the global playing field for U.S. businesses by
encouraging other countries to take steps to criminalize their own companies’ acts of
corruption, including bribery of foreign public officials, by requiring them to uphold their
obligations under relevant international conventions. A U. S. firm that believes a
competitor is seeking to use bribery of a foreign public official to secure a contract
should bring this to the attention of appropriate U.S. agencies, as noted below.

U.S. Foreign Corrupt Practices Act: In 1977, the United States enacted the Foreign
Corrupt Practices Act (FCPA), which makes it unlawful for a U.S. person, and certain
foreign issuers of securities, to make a corrupt payment to foreign public officials for the
purpose of obtaining or retaining business for or with, or directing business to, any
person. The FCPA also applies to foreign firms and persons who take any act in
furtherance of such a corrupt payment while in the United States. For more detailed
information on the FCPA, see the FCPA Lay-Person’s Guide at:
http://www.justice.gov/criminal/fraud/

Other Instruments: It is U.S. Government policy to promote good governance, including
host country implementation and enforcement of anti-corruption laws and policies
pursuant to their obligations under international agreements. Since enactment of the
FCPA, the United States has been instrumental to the expansion of the international
framework to fight corruption. Several significant components of this framework are the
OECD Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions (OECD Antibribery Convention), the United Nations Convention
against Corruption (UN Convention), the Inter-American Convention against Corruption
(OAS Convention), the Council of Europe Criminal and Civil Law Conventions, and a
growing list of U.S. free trade agreements. This country is party to [add instrument to
which this country is party], but generally all countries prohibit the bribery and solicitation
of their public officials.

OECD Antibribery Convention: The OECD Antibribery Convention entered into force
in February 1999. As of December 2009, there are 38 parties to the Convention
including the United States (see http://www.oecd.org/dataoecd/59/13/40272933.pdf).
Major exporters China, India, and Russia are not parties, although the U.S. Government
strongly endorses their eventual accession to the Convention. The Convention obligates
the Parties to criminalize bribery of foreign public officials in the conduct of international
business. The United States meets its international obligations under the OECD
Antibribery Convention through the U.S. FCPA. [Insert information as to whether your
country is a party to the OECD Convention.]

UN Convention: The UN Anticorruption Convention entered into force on December 14,
2005, and there are 143 parties to it as of December 2009 (see
http://www.unodc.org/unodc/en/treaties/CAC/signatories.html). The UN Convention is
the first global comprehensive international anticorruption agreement. The UN
Convention requires countries to establish criminal and other offences to cover a wide
range of acts of corruption. The UN Convention goes beyond previous anticorruption
instruments, covering a broad range of issues ranging from basic forms of corruption
such as bribery and solicitation, embezzlement, trading in influence to the concealment
and laundering of the proceeds of corruption. The Convention contains transnational
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 75 of 95



business bribery provisions that are functionally similar to those in the OECD Antibribery
Convention and contains provisions on private sector auditing and books and records
requirements. Other provisions address matters such as prevention, international
cooperation, and asset recovery. [Insert information as to whether your country is a
party to the UN Convention.]

 OAS Convention: In 1996, the Member States of the Organization of American States
(OAS) adopted the first international anticorruption legal instrument, the Inter-American
Convention against Corruption (OAS Convention), which entered into force in March
1997. The OAS Convention, among other things, establishes a set of preventive
measures against corruption, provides for the criminalization of certain acts of
corruption, including transnational bribery and illicit enrichment, and contains a series of
provisions to strengthen the cooperation between its States Parties in areas such as
mutual legal assistance and technical cooperation. As of December 2009, the OAS
Convention has 33 parties (see http://www.oas.org/juridico/english/Sigs/b-58.html)
[Insert information as to whether your country is a party to the OAS Convention.]

Council of Europe Criminal Law and Civil Law Conventions: Many European
countries are parties to either the Council of Europe (CoE) Criminal Law Convention on
Corruption, the Civil Law Convention, or both. The Criminal Law Convention requires
criminalization of a wide range of national and transnational conduct, including bribery,
money-laundering, and account offenses. It also incorporates provisions on liability of
legal persons and witness protection. The Civil Law Convention includes provisions on
compensation for damage relating to corrupt acts, whistleblower protection, and validity
of contracts, inter alia. The Group of States against Corruption (GRECO) was
established in 1999 by the CoE to monitor compliance with these and related anti-
corruption standards. Currently, GRECO comprises 46 member States (45 European
countries and the United States). As of December 2009, the Criminal Law Convention
has 42 parties and the Civil Law Convention has 34 (see www.coe.int/greco.) [Insert
information as to whether your country is a party to the Council of Europe Conventions.]

Free Trade Agreements: While it is U.S. Government policy to include anticorruption
provisions in free trade agreements (FTAs) that it negotiates with its trading partners, the
anticorruption provisions have evolved over time. The most recent FTAs negotiated now
require trading partners to criminalize “active bribery” of public officials (offering bribes to
any public official must be made a criminal offense, both domestically and trans-
nationally) as well as domestic “passive bribery” (solicitation of a bribe by a domestic
official). All U.S. FTAs may be found at the U.S. Trade Representative Website:
http://www.ustr.gov/trade-agreements/free-trade-agreements. [Insert information as to
whether your country has an FTA with the United States: Country [X] has a free trade
agreement (FTA) in place with the United States, the [name of FTA], which came into
force. Consult USTR Website for date: http://www.ustr.gov/trade-agreements/free-trade-
agreements.]

Local Laws: U.S. firms should familiarize themselves with local anticorruption laws, and,
where appropriate, seek legal counsel. While the U.S. Department of Commerce cannot
provide legal advice on local laws, the Department’s U.S. and Foreign Commercial
Service can provide assistance with navigating the host country’s legal system and
obtaining a list of local legal counsel.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 76 of 95



Assistance for U.S. Businesses: The U.S. Department of Commerce offers several
services to aid U.S. businesses seeking to address business-related corruption issues.
For example, the U.S. and Foreign Commercial Service in Iraq can provide services that
may assist U.S. companies in conducting their due diligence as part of the company’s
overarching compliance program when choosing business partners or agents overseas.
The U.S. Foreign and Commercial Service in Iraq can be reached directly through its
website at http://export.gov/iraq/usproducts/index.asp

The Departments of Commerce and State provide worldwide support for qualified U.S.
companies bidding on foreign government contracts through the Commerce
Department’s Advocacy Center and State’s Office of Commercial and Business Affairs.
Problems, including alleged corruption by foreign governments or competitors,
encountered by U.S. companies in seeking such foreign business opportunities can be
brought to the attention of appropriate U.S. government officials, including local embassy
personnel and through the Department of Commerce Trade Compliance Center “Report
A Trade Barrier” Website at tcc.export.gov/Report_a_Barrier/index.asp.

Guidance on the U.S. FCPA: The Department of Justice’s (DOJ) FCPA Opinion
Procedure enables U.S. firms and individuals to request a statement of the Justice
Department’s present enforcement intentions under the anti-bribery provisions of the
FCPA regarding any proposed business conduct. The details of the opinion procedure
are available on DOJ’s Fraud Section Website at www.justice.gov/criminal/fraud/fcpa.
Although the Department of Commerce has no enforcement role with respect to the
FCPA, it supplies general guidance to U.S. exporters who have questions about the
FCPA and about international developments concerning the FCPA. For further
information, see the Office of the Chief Counsel for International Counsel, U.S.
Department of Commerce, Website, at http://www.ogc.doc.gov/trans_anti_bribery.html.
More general information on the FCPA is available at the Websites listed below.

Exporters and investors should be aware that generally all countries prohibit the bribery
of their public officials, and prohibit their officials from soliciting bribes under domestic
laws. Most countries are required to criminalize such bribery and other acts of
corruption by virtue of being parties to various international conventions discussed
above.

Public sector corruption, including bribery of public officials, remains a major challenge
for U.S. firms operating in Iraq. Despite progress toward fundamental reforms of the
economy and legal system, the legacy of central planning also continues to inhibit
economic diversification and development. Businesses and potential investors face
cumbersome regulations; some Iraqi government contracts face payment delays; and
corruption continues to hamper some trade and investment. However, the Iraqi
government made serious efforts to address these challenges. In March 2010, Iraq
launched a comprehensive national anti-corruption strategy in coordination with the
United Nations Development Program (UNDP). UNDP is helping the Iraqi government
implement the national anti-corruption strategy at both the central and provincial
government levels. The National Investment Law, originally passed in 2006, provides a
baseline for a modern legal structure to protect foreign and domestic investors


Anti-Corruption Resources
     Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 77 of 95



Some useful resources for individuals and companies regarding combating corruption in
global markets include the following:

 x    Information about the U.S. Foreign Corrupt Practices Act (FCPA), including a “Lay-
      Person’s Guide to the FCPA” is available at the U.S. Department of Justice’s
      Website at: http://www.justice.gov/criminal/fraud/fcpa.

 x    Information about the OECD Antibribery Convention including links to national
      implementing legislation and country monitoring reports is available at:
      http://www.oecd.org/department/0,3355,en_2649_34859_1_1_1_1_1,00.html. See
      also new Antibribery Recommendation and Good Practice Guidance Annex for
      companies: http://www.oecd.org/dataoecd/11/40/44176910.pdf

 x    General information about anticorruption initiatives, such as the OECD Convention
      and the FCPA, including translations of the statute into several languages, is
      available at the Department of Commerce Office of the Chief Counsel for
      International Commerce Website: http://www.ogc.doc.gov/trans_anti_bribery.html.

 x    Transparency International (TI) publishes an annual Corruption Perceptions Index
      (CPI). The CPI measures the perceived level of public-sector corruption in 180
      countries and territories around the world. The CPI is available at:
      http://www.transparency.org/policy_research/surveys_indices/cpi/2009. TI also
      publishes an annual Global Corruption Report which provides a systematic
      evaluation of the state of corruption around the world. It includes an in-depth
      analysis of a focal theme, a series of country reports that document major
      corruption related events and developments from all continents and an overview of
      the latest research findings on anti-corruption diagnostics and tools. See
      http://www.transparency.org/publications/gcr.

 x    The World Bank Institute publishes Worldwide Governance Indicators (WGI).
      These indicators assess six dimensions of governance in 212 countries, including
      Voice and Accountability, Political Stability and Absence of Violence, Government
      Effectiveness, Regulatory Quality, Rule of Law and Control of Corruption. See
      http://info.worldbank.org/governance/wgi/sc_country.asp. The World Bank
      Business Environment and Enterprise Performance Surveys may also be of interest
      and are available at: http://go.worldbank.org/RQQXYJ6210.

 x    The World Economic Forum publishes the Global Enabling Trade Report, which
      presents the rankings of the Enabling Trade Index, and includes an assessment of
      the transparency of border administration (focused on bribe payments and
      corruption) and a separate segment on corruption and the regulatory environment.
      See
      http://www.weforum.org/en/initiatives/gcp/GlobalEnablingTradeReport/index.htm.

 x    Additional country information related to corruption can be found in the U.S. State
      Department’s annual Human Rights Report available at http://www.state.gov/g/drl/rls/hrrpt/

 x    Global Integrity, a nonprofit organization, publishes its annual Global Integrity Report,
      which provides indicators for 92 countries with respect to governance and anti-corruption.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 78 of 95



     The report highlights the strengths and weaknesses of national level anti-corruption
     systems. The report is available at: http://report.globalintegrity.org/.

Bilateral Investment Agreements                                          Return to top

Iraq is a signatory to some form of investor protection agreement or memorandum of
understanding with thirty-five bilateral partners and nine multilateral groupings. However,
none of the agreements is as all encompassing as a U.S. Bilateral Investment Treaty
(BIT). The agreements include arrangements on Investments Promotion and Protection
(IPPA) within the Arab League, as well as arrangements with Afghanistan, Bangladesh,
India, Iran, Japan, Jordan, Kuwait, Germany, Mauritania, Republic of Korea, Sri Lanka,
Syria, Tunisia, Turkey, the United Kingdom, Vietnam, and Yemen. In 2010, Iraq
concluded BITs with France, Germany and Italy, although these treaties are still awaiting
ratification by the Iraqi Council of Representatives. These agreements include general
provisions on promoting and protecting investments, including clauses on profit
repatriation, access to arbitration and dispute settlements, fair expropriation rules and
compensation for losses. However, the Iraqi government’s ability and willingness to
enforce them remains unknown.

In addition, Iraq has bilateral free trade area (FTA) agreements with the following eleven
countries: Algeria, Egypt, Jordan, Lebanon, Oman, Qatar, Sudan, Syria, Tunisia,
Yemen, and the United Arab Emirates. Iraq is also a signatory to several multilateral
agreements, including the "Taysir" agreement with Arab countries.

On July 11, 2005, Iraq and the United States signed a Trade and Investment Framework
Agreement (TIFA) as a first step toward increasing trade and investment cooperation
between the two countries. The Iraqi Parliament has yet to ratify this agreement.


OPIC and Other Investment Insurance Programs                             Return to top

The Overseas Private Investment Corporation (OPIC; http://www.opic.gov) and the
Government of Iraq executed an Investment Incentive Agreement (IIA) in 2005.
However, the Iraqi Parliament has yet to ratify this agreement. Even without the IIA,
OPIC has been able to offer limited programs in Iraq on a temporary basis and only
through a congressional waiver of OPIC’s statutory IIA requirement. Some of OPIC's
basic programs include structured finance projects; political risk insurance; investment
funds and financing for small and medium-sized enterprises; and a planned mortgage
pilot program. In 2009, OPIC provided $25 million in funding for an U.S.- investor-led
hotel project in Baghdad’s International Zone.


Labor                                                                    Return to top

Iraqi labor law remains weak in promoting a flexible, business-friendly employment
environment. The existing Saddam-era law includes non-supportive benefit clauses,
working conditions for foreign expatriate workers, and rules governing working hours. A
more modern law drafted with the assistance of the International Labor Organization
(ILO) cleared the Shura Council in 2010 and is now awaiting Council of Representatives
action.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 79 of 95




Iraq is a party to both International Labor Organization (ILO) conventions related to
youth employment, including child labor abuse. The Ministry of Labor and Social Affairs
(MOLSA) also sets a minimum monthly wage for unskilled workers. In addition,
according to Iraqi law, all employers must provide some level of transport,
accommodation, and food allowances for each employee. The law does not fix
allowance amounts.

The National Investment Law states that priority in employment and recruitment shall be
given to Iraqis. In addition, foreign investors are expected to help train Iraqi employees
to raise their efficiency, skill, and capabilities. There are existing labor-related
requirements for foreign companies employing Iraqi or foreign workers.


Foreign-Trade Zones/Free Ports                                          Return to top

The Free Zone Authority Law No. 3/1998 (FZL) permitted investment in Free Zones (FZ)
through industrial, commercial, and service projects. This law operates under the
Instructions for Free Zone Management and the Regulation of Investors' Business No.
4/1999 and is implemented by the Free Zones Commission in the Ministry of Finance.
Under the law, capital, profits, and investment income from projects in an FZ are exempt
from all taxes and fees throughout the life of the project, including in the foundation and
construction phases. Goods entering into Iraqi commerce from FZs are subject to Iraq’s
five percent tariff; no duty is leveled on exports from FZs.

Activities permitted in Free Zones include: (a) industrial activities such as assembly,
installation, sorting, and refilling processes; (b) storage, re-export and trading
operations; (c) service and storage projects and transport of all kinds; (d) banking,
insurance and reinsurance activities; and (e) supplementary and auxiliary professional
and service activities. Prohibited activities include actions disallowed by other laws in
force, such as weapons manufacture, environmentally polluting industries and those
banned because of place of origin.

Four geographic areas are currently designated as Free Zones. The Basrah/Khor al-
Zubair Free Zone is located 40 miles southwest of Basrah on the Arab Gulf at the Khor
al-Zubair seaport. This area has been operational since June 2004. The Ninewa/Falafel
Free Zone is located in the north, near roads and railways that reach Turkey, Syria,
Jordan and the Basrah ports. The Al-Qa'im Free Zone is on the Iraqi–Syrian border.
Although it is not currently operational, there is a project to rehabilitate it to its pre-2003
state. An undeveloped zone in Fallujah is in the planning stages. In the Kurdish area, a
separate zone is being developed in Sulaymaniyah, to be led by private master
developers. Two other zones are in the discussion stage in the region: Erbil and Zakho.
However, none of these areas is operating as a significant focal point for investment or
trade, and only the Ninewa/Falafel zone has businesses operating in it. The Free Zone
Commission lacks capacity and is further inhibited by its being placed under the
Ministry of Finance, which lacks specific focus on developing the FTZs.


Foreign Direct Investment Statistics                                    Return to top
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 80 of 95



Accurate 2011 FDI statistics were not available as of the time of this report. The
International Trade Centre, or ITC—a joint venture of the United Nations and the WTO
(http://www.intracen.org/country/iraq) calculated more than $1.4 billion of FDI inflows in
2010 (most recent statistics available), an approximate 45 percent increase per year
since 2007. In 2010, private sources estimated over $40 billion in new investments were
in the planning stages, including private investment in some major infrastructure and
housing construction projects.

According to the National Investment Commission, over 350 firms have filed for
investment licenses in Iraq, at both the national and provincial level. The NIC stated that
there were 178 such filings in 2010 (most recent statistics available), excluding Iraqi
Kurdistan. The total value for these 178 investment licenses was approximately $10.5
billion; all but six were issued by PICs.These licenses were issued mainly to foreign
companies, though in many cases there are Iraqi investors or capital along with the
foreign partner. In the Kurdistan region, 107 licenses were granted in 2010 with a total
potential value of $4.7 billion. Most of these licenses were granted to domestic Iraqi
investors, often outside the Kurdistan region. Of these 107, seven were issued to foreign
partners, with a total value of about $960 million. However, the granting of a license by
the NIC or a PIC does not guarantee that the proposed investment will be implemented.
In many cases, it takes months or years for projects to materialize, if they do at all. In
addition, press announcements of investment projects are relatively meaningless as they
almost invariably report the intended or proposed investment amount for a given project.
Both these figures are unreliable in estimating actual monies brought into Iraq and put to
work.

2010 saw the approval of several large infrastructure contracts, such as a $4.6 billion
contract to rehabilitate the port facility at Al Faw, and significant new contracts for
residential housing construction--a sector in which foreign investment is actively sought
and supported by the GOI. Real estate remains the single largest area of foreign
participation in Iraq’s economy, followed in differing degrees (depending on the region)
by oil services, transportation infrastructure, electricity, and industry.


Web Resources                                                            Return to top

U.S. Department of Commerce Iraq Task Force website – http://www.export.gov/iraq/)

U.S. Department of State – Iraq travel information page:
http://travel.state.gov/travel/cis_pa_tw/cis/cis_1144.html.

Overseas Private Investment Corporation (OPIC) http://www.opic.gov

World Bank: Doing Business 2011: Making a Difference for Entrepreneurs
http://www.doingbusiness.org/rankings

Central Bank of Iraq: http://www.cbi.iq

Iraq Stock Exchange:
http://www.isx-iq.net/isxportal/portal/homePage.html?currLanguage=en

Extractive Industries Transparency Initiative (EITI): http://eiti.org/
    Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 81 of 95




International Labor Organization: http://www.ilo.org

International Trade Centre (ITC) —joint venture of the United Nations and the WTO
(http://www.intracen.org/country/iraq)

National Investment Commission (NIC) Iraq http://www.nic.iq/


   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 82 of 95




5HWXUQWRWDEOHRIFRQWHQWV


&KDSWHU7UDGHDQG3URMHFW)LQDQFLQJ

    x   How Do I Get Paid (Methods of Payment)
    x   How Does the Banking System Operate
    x   Foreign-Exchange Controls
    x   U.S. Banks and Local Correspondent Banks
    x   Project Financing
    x   Web Resources


How Do I Get Paid (Methods of Payment)                                  Return to top

Many U.S. firms exporting to Iraq require cash payment in advance, made by wire
transfer, before shipping to an Iraqi buyer. Currently, there are no international debt
collection mechanisms for unpaid accounts in Iraq. Iraqi firms can secure Letters of
Credit (L/Cs) through private banks, as well as the government owned Trade Bank of
Iraq (TBI), to purchase foreign goods. Export Credit Insurance for political and
commercial risk is available from the U.S. Export-Import Bank (Ex-Im) in Washington,
D.C.

Foreign businesses dealing with Iraq should insist on confirmed, irrevocable L/Cs when
initiating relationships with new importers and distributors. Iraqi companies often resist
the use of confirmed L/Cs, because of the additional collateral required by Iraqi and
international banks for confirmation. U.S. companies should still require these necessary
financial protections. For Iraq, exporters often bear the cost of L/C confirmation.

Some U.S. firms have complained about difficulties getting Iraqi officials to give them
cargo inspection certificates, or other forms of documentations, required to meet L/Cs
documentation requirements. U.S. firms should be cautious about agreeing to L/Cs
terms that require onsite inspection certificates as part of the documents needed for
release of payment.

Due to potential instability in Iraq’s political and financial institutions, U.S. exporters may
choose to have an Iraqi L/C confirmed by an international bank outside of Iraq. When
making this decision, the U.S. exporter should consider the credit risk of the confirming
bank as the associated risks move from the country of the buyer (Iraq) to the country of
the confirming bank.

How Does the Banking System Operate                                     Return to top

The opening of Iraq’s economy has placed new demands on Iraq’s financial sector.
Between 1992 and 2003, Iraq’s banking system operated in isolation from international
financial standards and practices. Today, Iraq is developing the basic infrastructure
needed for modern banking and financial markets. The Central Bank of Iraq (CBI) is the
main financial regulatory agency for Iraq. CBI’s website provides information about the
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 83 of 95



Iraq’s financial sector. CBI lists 23 private sector banks, 11 Islamic Banks, and 8
International Banks as operating in Iraq.

Iraq remains a largely cashed based economy where most financial transactions take
place outside of the banking system. Monies placed on deposit at Iraqi banks are not
insured against theft. Generally, the Iraqi public does not entrust their savings to Iraq’s
banking system because money has been stolen and embezzled from Iraq’s banks in
the past.

Three state owned banks, including the Rafidain, the Rasheed, and TBI, account for
roughly 85 percent of Iraqis banking sector assets. Rafidain and Rasheed offer standard
banking products but primarily provide pension and government salary payments to
individual Iraqis. (Rafidain and Rasheed are not yet able to provide the electronic
financial services desired by most private sector Iraqi firms.)

Iraq’s private sector banks also offer standard banking products including deposit
accounts, lending, exchange and transfer facilities, as well as trade finance products
such as L/Cs. Recently, private sector banks have worked to offer credit card services,
though these services are not yet commonly accepted or used. Outside of Erbil, point of
sale technology and credit card payment options are scarce. Private sector businesses
are Iraq’s private sector banks’ main clientele, as they are the most in need of money
transfer and payment services. U.S. firms can research Iraqi banks’ international
transaction capabilities online as many Iraqi banks have websites available in English
and Arabic.

Foreign-Exchange Controls                                             Return to top

The Iraqi Dinar (ID) is Iraq’s official currency. The CBI has allowed Iraq’s exchange rate
to gradually appreciate along a pre-determined path vis-avis the dollar. Within these set
limits, the value of the dinar is determined by foreign exchange markets. In 2011, the
CBI continued its policy of maintaining a stable exchange rate. Exchange controls
imposed before March 1, 2004 were canceled as of September 3, 2007.

The CBI regularly holds uniform price auctions for dinars for eligible bidders. The CBI
deals only with commercial banks. Banks are able to buy foreign currency for their
clients but they must submit a list of transactions for which they are trying to buy foreign
exchange.

According to the IMF, “restrictions on capital transactions are not enforced; however,
documentation and reporting requirements apply.” Additionally, “all obligations and
debts to the government must be settled before the transfer of proceeds from
investments.”

Residents and nonresidents are allowed to open foreign currency accounts at
commercial banks and to use the balances in these accounts for domestic and
international payments, in accordance with banking procedures, provided the accounts
were documented as being credited with foreign currency.

When converting ID to a foreign currency, transfers abroad in excess of 15 million ID
require a tax clearance certificate. In addition, legal obligations of nonresidents with
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 84 of 95



respect to official entities must be settled before any transfer is allowable. Travelers may
only take up to $10,000 in banknotes out of Iraq.

U.S. Banks and Local Correspondent Banks                             Return to top

There are no American financial institutions operating independently in Iraq. Iraq’s state
owned and private sector banks are in the process of developing international banking
and correspondent relationships necessary for modern banking transactions. However,
many Iraqi banks do not have these international correspondent capabilities.

Some Iraqi banks do have international correspondent relationships. Trade Bank of
Iraq’s correspondent relationships include: J.P. Morgan and Citibank among others.
Bank of Baghdad reports having correspondent relationships with Citibank New York, JP
Morgan Chase, and Standard Chartered Bank. Dar Es Salaam Investment Bank is
partially owned, and has correspondent relationship, with HSBC.

International banks with branches open in Iraq include Bahrain based Arab Bank Corp,
and Turkish based T.C. Ziraat Bank, Is Bank, and Vakif Bank. International banks with
branches in Iraq and the U.S. include: Arab Bank Corp, T.C. Ziraat Bank, and Vakif
Bank. Is Bank, has a branch office in the United Kingdom. These branches may be able
to help U.S. firms facilitate transactions with Iraq.

Private sector Iraqi banks that have partial foreign ownership are more likely to offer
international electronic payment options and have international correspondent
relationships. Iraq’s National Investment Commission provides a list of Iraqi banks with
foreign ownership, electronic payment capabilities, and Visa and MasterCard services.

Project Financing                                                    Return to top

The use of project finance within Iraq remains relatively limited. The Government of Iraq,
as the primary commercial actor, continues to rely on cash allocations through budget
provisions to fund projects at the ministerial level. Iraqi ministries have begun to consider
the use of project financing for infrastructure development. However, the lack of
prerequisites to financing, such as sovereign guarantees and security in collateral,
continues to frustrate any attempts to negotiate agreements with private lenders, export
credit agencies, and international financial institutions.

Despite these challenges, the prospects for financing of large projects in Iraq are
improving. The Council of Representatives is expected to pass legislation to establish a
$15 billion project development fund that should include the legal prerequisites to allow
for additional financing. Some construction companies are using alternative methods of
payment security, such as standing letters of credit, for the engineering, procurement,
construction (EPC) phases of large projects. Export credit agencies like the Overseas
Private Investment Corporation (OPIC) and the Ex-Im are also working with the Ministry
of Finance and other parts of the Iraqi government to put in place investor protections in
order to increase the flow of credit for infrastructure projects.

Web Resources                                                        Return to top

Export-Import Bank of the United States: http://www.exim.gov
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 85 of 95




Ex-Im Country Limitation Schedule:
http://www.exim.gov/tools/country/country_limits.html

Overseas Private Investment Corporation: http://www.opic.gov

Trade and Development Agency: http://www.tda.gov/

SBA's Office of International Trade: http://www.sba.gov/oit/

USDA Commodity Credit Corporation: http://www.fsa.usda.gov/ccc/default.htm

U.S. Agency for International Development: http://www.usaid.gov

Central Bank of Iraq: http://www.cbi.iq/

Iraq National Investment Commission: http://www.investpromo.gov.iq/

Arab Monetary Fund: http://www.amf.org.ae/

Bank of International Settlements (BIS): http://www.bis.org/

IMF & Iraq: http://www.imf.org/external/country/IRQ/index.htm

Islamic Development Bank (IDB): http://www.isdb.org

World Bank & Iraq:
http://web.worldbank.org/WBSITE/EXTERNAL/COUNTRIES/MENAEXT/IRAQEXTN/0,,
menuPK:313111~pagePK:141159~piPK:141110~theSitePK:313105,00.html

Union of Arab Banks: http://www.uabonline.org/

Return to table of contents
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 86 of 95




5HWXUQWRWDEOHRIFRQWHQWV


&KDSWHU%XVLQHVV7UDYHO

   x   Business Customs
   x   Travel Advisory
   x   Visa Requirements
   x   Telecommunications
   x   Transportation
   x   Language
   x   Health
   x   Local Time, Business Hours and Holidays
   x   Temporary Entry of Materials and Personal Belongings
   x   Web Resources


Business Customs                                                    Return to top

Most of the Iraqis, including the Kurds are keen to do business with US companies.
They recognize the high quality of the US products and services and with the
improvement of the living conditions people are willing to pay to buy high quality
products. Iraqis has adopted numerous business methods and styles of the West but
still some cultural differences remain, business will generally only be conducted after a
degree of trust and familiarity has been established and several visits may be needed to
establish a business relationship.

Only after the fall of the previous regime Iraqi businessmen had the chance to travel
outside the country but there are a considerable number of Iraqis who fled the country
during the previous era and now they came back to Iraq to do business, over all the
Iraqis are sophisticated in dealing with Americans. For the most part, travelers can rely
on western manners and standards of politeness to see them through, with a few
additional rules that may be observed. One should avoid sitting at any time with the sole
of the foot pointed at the host or other guest. Unless one is on familiar terms with an
Iraqi, it may be discourteous to ask about a man’s wife or daughters; ask instead about
his family. If you are invited to the home of an Iraqi for a party or reception, a meal is
normally served at the mid of the evening, and guests can linger long after finishing.

Dress is conservative for both men and women. Men should not wear shorts or tank
tops, while women are advised to wear loose-fitting and concealing clothing with long
skirts, elbow-length sleeves and modest necklines.

Local laws reflect that Iraq is a predominantly Islamic country. Attention and respect
should be paid to local traditions, customs, laws and religious customs at all times,
especially during the holy month of Ramadan or visits to places of religious significance.

Travel Advisory                                                     Return to top
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 87 of 95



Current Travel Warnings and advisories can be found on the U.S. State Department’s
site: http://travel.state.gov/travel/cis_pa_tw/tw/tw_5653.html

Travelers should check this link for any updates to the security situation before leaving
the United States. The security situation in the Iraqi Kurdistan Region (IKR), which
includes the provinces of Sulaimania, Erbil, and Dohuk, has been more stable relative to
the rest of Iraq in recent years, but threats remain.

Visa Requirements                                                     Return to top

U.S. companies that require travel of foreign businesspersons to the United States
should be advised that security evaluations are handled via an interagency process.
Visa applicants should go to the following links.

State Department Visa Website: http://travel.state.gov/visa/

US visitors must have a visa before travelling. They can apply for a visa at Iraqi missions
overseas, including the Iraqi Embassy in Washington DC ZZZLLUDTLHPEDVV\XV. If the
visit is only to the Kurdistan Region, a visa can be obtained on arrival, but they cannot
travel outside Kurdistan region to other parts of Iraq with the visa obtained at the airport.

Appropriate documentation should be presented at the airports. This includes, but is not
limited to, a valid visa. The Department of Border Enforcement (DBE) has made a
number of arrests, including of US nationals, for failure to provide the appropriate
documentation when requested. For more details on required documentation, the ,UDTL
0LQLVWU\RI)RUHLJQ$IIDLUVZHEVLWH or the Iraq Embassy in Washington DC
ZZZLLUDTLHPEDVV\XV should provide enough information.

A valid passport is a necessity to enter Iraq. The passport must be valid for a minimum
period of three months from the date of entry into Iraq.

Entry Requirements - Blood Test
All visitors to Iraq, with the exception of those travelling on a tourist visa, are required
under Iraqi health regulations to submit to a blood test within ten days of arrival. The test
is for HIV and hepatitis. Guidance on where to go for the blood test is available at your
airport of arrival. In the Kurdistan Region, this is only required for those staying for more
than ten days.

Telecommunications                                                    Return to top

In Iraq, cell phone/mobile phone coverage began only within the current decade, but
only in the Kurdistan Region. Coverage was initially limited to the area of one tower and
a line was very expensive ($400). Very rapid progress has since been made. Now there
are three main cell phone companies operating in Iraq: Asia Cell, Zen and Korek Tel,
two of those three (Asia Cell and Korek Tel are located in and operating from Kurdistan
Region of Iraq).
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 88 of 95



It was only in late 1999 that Internet access became available to the general public
through limited Internet centers/cafes. Iraq was under strict international trade sanctions
at the time. Stand-alone, single user satellite Internet access systems were creatively
imported costing about $3000 to own and $300 per month to operate. Some systems
were connected to about six computer stations.

Today, in some urban areas Internet access is now available from private companies
connected to fiber optic cable links through neighboring countries. These cable links are
much faster than satellite links.

These private companies are connected by cable to only one or two primary sources
from which they offer wireless Internet access to their customers. It is a competitive
environment with some companies offering faster and less expensive services than
others. Service availability and performance varies from company to company, and from
area to area.

For individual users, in some areas ADSL and Himax offer the fastest speeds, up to
more than 4Mbps (megabits per second) for 60,000 dinars ($50.00) per month.

In Iraq progress in the telecommunication sector continues to be made in
increasing Internet speed and stability.

Transportation                                                          Return to top

The business centers of Baghdad, Basrah, Sulaimania, Erbil and Najaf have
international airports served by a variety of international airlines. Air travel is preferred
for domestic travel with public service restricted to one airline, the national carrier, Iraqi
Airways.

There is no direct commercial air service to the United States by carriers registered in
Iraq, the U.S. Federal Aviation Administration (FAA) has not assessed the Government
of Iraq's Civil Aviation Authority for compliance with International Civil Aviation
Organization (ICAO) aviation safety standards, however the brand new International
Airports in Suliamania and Erbil has numerous weekly direct flights to and from Europe
(by Lufthansa, Austrian and Viking Airlines) , direct flights to Dubai ( Al-Itihad and Gulf),
to Qatar (Qatar airways), Jordan (RJ Airways).

US visitors may drive on their U.S. driver’s license. Traffic accidents are a significant
hazard in Iraq. Driving habits are generally poor, and accidents involving vehicles driven
by minors are not uncommon. While in Iraq, U.S. citizens may encounter road conditions
that differ significantly from those in the United States. Vehicular travel in Iraq can be
extremely dangerous especially in the center and south. There have been attacks on
civilian vehicles as well as USF-I and Iraqi military and security convoys on roads and
highways, both in and outside metropolitan areas. Attacks occur throughout the day, but
travel at night is exceptionally dangerous and should be avoided.
Travel throughout the country by road involves the significant potential for attacks.
Baghdad has seen the majority of insurgent activity over the past year, significant
incidents have also occurred in outlying cities, indicating a high risk to travelers on
roadways.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 89 of 95



Buses run irregularly and frequently change routes. Long-distance buses are available,
but are often in poor condition and drive at unsafe speeds. Jaywalking is common.
Drivers usually do not yield to pedestrians at crosswalks and ignore traffic lights (if
available), traffic rules, and regulations. Roads are congested. Some cars do not use
lights at night and urban street lights may not be functioning. Some motorists drive at
excessive speeds, tailgate, and force other drivers to yield the right of way.

The three provinces of Sulaimania, Erbil and Dohuk form the Kurdistan Region (KR) and
are administered by the Kurdistan Regional Government which, under the 2005
constitution, has considerable powers of autonomy within a federal Iraq. Traffic police
are available and doing an important role in traffic law enforcement but still road traffic
accidents remains one of the major causes of death in KR.

Language                                                               Return to top

In Iraq, there are two official languages: Arabic and Kurdish; there are some small
ethnic groups who speak Turkman, Armenian, and Assyrian.

More than three-fourths of the Iraqi population speak Arabic, which has several major
dialects; these are generally mutually intelligible, but significant variations do exist within
the country. Modern Standard Arabic —the benchmark of literacy— is taught in schools,
and most Arabs and many non-Arabs, even those who lack schooling, are able to
understand it. Roughly one-fifth of the population speaks Kurdish, in one of its two main
dialects. Kurdish is the official language in the Kurdish Autonomous Region in the north.
A number of other languages are spoken by smaller ethnic groups, including Turkish,
Turkmen, and Assyrian. Bilingualism is fairly common, particularly among minorities who
are conversant in Arabic. English is widely used in commerce.

Most road signs are in Arabic, while major highways and streets in all cities display road
signs in both Arabic and English.

Health                                                                 Return to top

The Iraqi medical system was once an enviable one, before Iraq had one of the foremost
health care systems in the region with advanced resources, medical schools and broadly
accessible care. Even in the 1990s, when much of Iraq was staggering under UN-
imposed sanctions, people came from across the region to study medicine and receive
treatment. Except for the Kurdish region this is not the case any more for the center and
south , though, as a number of success stories over the past few years have
chronicled, in the years and violence since the war began in 2003, doctors and other
medical personnel have fled Iraq in droves. Many have yet to return.

The Iraq Ministries of Health in Baghdad and Erbil provide services to every person
living in Iraq, as well as assistance during emergencies. It is responsible for all of the
medical centers in the country. It covers a wide array of areas including clinics, health
inspections, planning, prevention, and medication

Services are provided by hospitals (public and private); most health services are
provided by MOH facilities. The private sector constitutes a rising minority of all beds
and medical visits.
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 90 of 95




Basic modern medical care and medicines are not widely available in the Center and
south of Iraq. Conflict has left some medical facilities non-operational and medical stocks
and supplies severely depleted. The facilities in operation do not meet U.S. standards,
and the majority lack medicines, equipment, and supplies. While the Baghdad
International Airport has limited operations for security reasons, some private companies
facilitate medical evacuations.

The temperature in summer months can exceed 50 ºC (122ºF), which can result in
dehydration and serious health problems, drinking plenty of water (boiled or bottled
water with no ice in drinks) is advised.

Visitors are strongly advised to seek medical advice before travelling and ensure that all
appropriate vaccinations are up-to-date.

Visitors should take out comprehensive travel and medical insurance for their proposed
trip prior to travel, however long you plan to stay in Iraq. They should check any
exclusions and that their policy covers them for medical assistance and repatriation, and
all activities they want to undertake.

The official website of the health ministry in Iraq is KWWSZZZPRKJRYLT


Ministry of health in Kurdistan: ZZZPRKNUJRUJ

Local Time, Business Hours, and Holidays                                        Return to top

Iraq’s time zone is GMT+ 03:00. Iraq is a Muslim country that requires adherence to
Islamic principles.

The normal workweek runs from Sunday through Thursday. Friday is a Muslim holiday.

Work Week:
U.S. Embassy:          08:00 – 17:00 Sun thru Thu
Iraqi Government:      08:00 – 15:00 Sun thru Thu
Banks:                 08:00 – 15:00 Sun thru Thu
Businesses:            08:00 – 15:00 Sun thru Thu

Holidays Observed by the U.S. Embassy:
http://iraq.usembassy.gov/holidays.html

Holidays in Iraq:
http://www.krg.org/articles/detail.asp?smap=03010200&lngnr=12&asnr=&anr=18627&rnr
=139


Web Resources                                                        Return to top

Airports in Iraq
   Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 91 of 95




Baghdad International Airport

Erbil International Airport

Iraqi Airways web site

Iraq Law Alliance, PLLC

Iraqi Yellow pages

Kurdistan Regional Government Brief

Kurdistan Investment law

Suliamania International Airport

Travelling to Kurdistan

US Business Council in Iraq

5HWXUQWRWDEOHRIFRQWHQWV
       Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 92 of 95



Return to table of contents

Chapter 9: Contacts, Market Research and Trade Events

   x   Contacts
   x   Market Research
   x   Trade Events


Contacts                                                     Return to top

Baghdad Chamber of Commerce
Basra Chamber of Commerce
Erbil Chamber of Commerce
Suleimaniah Chamber of Commerce
Dohuk Chamber of Commerce
Kurdistan Contractors Union
National Investment Commission
Baghdad Provincial Investment Commission
Basra Provincial Investment Commission
Nainawa, Mosul Provincial Investment Commission
Anbar, Ramadi Provincial Investment Commission
Salah AlDinn, Tikrit Provincial Investment Commission
Kikuk Provincial Investment Commission
Babil Provincial Investment Commission
Diayala Provincial Investment Commission
Karbala Provincial Investment Commission
Al-Najaf Provincial Investment Commission
Al-Qadissya. Diwanya Provincial Investment Commission
Wasit, Kutt Provincial Investment Commission
Maysan, Aamara Provincial Investment Commission
Dhi Qar, Nassrya Provincial Investment Commission
Muthana, Samawa Provincial Investment Commission
General Secretariat for the Council of Ministers (Cabinet)
Council of Representatives
Ministry of Foreign Affairs
Ministry of Interior
Ministry of Finance
Ministry of Defense
Ministry of Planning
Ministry of Oil
Ministry of Industry and Minerals
Ministry of Electricity
Ministry of Agriculture
Ministry of Education
Ministry of Higher Education and Scientific Research
Ministry of Transportation
Ministry of Health
Ministry of Municipalities and Public Works
Ministry of Justice
      Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 93 of 95



Ministry of Labor and social Affairs
Ministry of Housing and Construction
Ministry of Trade
Ministry of Communication
Trade Bank of Iraq (TBI)
Bank of Baghdad
Credit Bank
Dar AlSalam
Middle East bank
Iraq Stock Exchange
Iraqi Media Network
State Company for Iraqi Ports
Iraqi Customs (General Commission for Customs)
Iraqi Airways
US Embassy-Iraq
US Consulate General in Erbil
US Consulate General in Basra
US Commercial Service in Iraq
Kurdistan Investment Board

The IKR New Investment Law
http://www.krg.org/articles/detail.asp?lngnr=12&smap=03010800&rnr=145&anr=18620

Ministry of Trade in Kurdistan

Trade Mission to the Kurdistan Region
The KRG welcomes inward trade or investment missions. Companies and trade associations
with can contact the KRG for advice on visiting the Region and exploring business opportunities:

Department of Foreign Relations in Erbil
Kurdistan Regional Government Rep Office to the US in Washington DC

Travel and Visas to Kurdistan
For information on flights to the Kurdistan Region please see:
http://www.krg.org/articles/detail.asp?rnr=154&lngnr=12&smap=03017500&anr=11535

For general information about the Kurdistan Region in Iraq please visit the Kurdistan Regional

Government website, http://www.krg.org/

For tourism information please see the official Kurdistan Tourism website,
http://www.tourismkurdistan.com/

For visa information, please contact your nearest Iraqi embassy, or email the KRG at
dfr@krg.org, uk@krg.org or us@krg.org

Foreign companies wishing to register a branch in the Kurdistan Region
http://kurdistanmot.com/en/rmenu.php?t=16


Market Research                                                    Return to top
      Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 94 of 95



To view market research reports produced by the U.S. Commercial Service please go to the
following website: http://www.export.gov/mrktresearch/index.asp and click on Country and
Industry Market Reports.

Please note that these reports are only available to U.S. citizens and U.S. companies.
Registration to the site is required, and is free.

Trade Events                                                      Return to top

Please click on the link below for information on upcoming trade events for the U.S. Commercial
Service worldwide.

       http://www.export.gov/tradeevents/index.asp

Please click on the link below for information on upcoming trade events promoted by the U.S.
Commercial Service in Iraq.

       https://www.export.gov/iraq

Return to table of contents
        Case 1:17-cv-02136-RJL Document 132-2 Filed 02/05/20 Page 95 of 95




5HWXUQWRWDEOHRIFRQWHQWV


&KDSWHU*XLGHWR2XU6HUYLFHV
The President’s National Export Initiative aims to double exports over five years by marshaling
Federal agencies to prepare U.S. companies to export successfully, connect them with
trade opportunities and support them once they do have exporting opportunities.

The U.S. Commercial Service offers customized solutions to help U.S. exporters, particularly
small and medium sized businesses, successfully expand exports to new markets. Our global
network of trade specialists will work one-on-one with you through every step of the exporting
process, helping you to:

    x   Target the best markets with our world-class research
    x   Promote your products and services to qualified buyers
    x   Meet the best distributors and agents for your products and services
    x   Overcome potential challenges or trade barriers
    x   Gain access to the full range of U.S. government trade promotion agencies and their
        services, including export training and potential trade financing sources

To learn more about the Federal Government’s trade promotion resources for new and
experienced exporters, please click on the following link: www.export.gov

For more information on the services the U.S. Commercial Service offers to U.S. exporters,
please click on the following link: www.export.gov/iraq

U.S. exporters seeking general export information/assistance or country-specific commercial
information can also contact the U.S. Department of Commerce's Trade Information Center
at (800) USA-TRAD(E).

We value your feedback on the format and contents of this report. Please send your
comments and recommendations to: 0DUNHWB5HVHDUFKB)HHGEDFN#WUDGHJRY


To the best of our knowledge, the information contained in this report is accurate as of the date published.
However, The Department of Commerce does not take responsibility for actions readers may take
based on the information contained herein. Readers should always conduct their own due diligence
before entering into business ventures or other commercial arrangements. The Department of
Commerce can assist companies in these endeavors.



Return to table of contents
